Case 21-03000-sgj Doc 4-3 Filed 01/06/21   Entered 01/06/21 17:11:40   Page 1 of 62




                               EXHIBIT 3
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2 of
                                                                          Page  2 62
                                                                                  of 62



                             Highland Capital Management, L.P.

                                   Preliminary Term Sheet

        This term sheet (“Term Sheet”) outlines the principal terms of a proposed settlement
 between Highland Capital Management, L.P. (the “Debtor”) and the Official Committee of
 Unsecured Creditors (the “Committee”) in the chapter 11 case captioned In re Highland Capital
 Mgm’t, L.P, Case No. 19-34054 (SGJ) (the “Chapter 11 Case”), pending in the Bankruptcy
 Court for the Northern District of Texas (the “Bankruptcy Court”), to resolve a good faith
 dispute between the parties related to the Debtor’s corporate governance, and specifically, the
 Committee’s various objections to certain relief being sought by the Debtors in the Chapter 11
 Case [Del. Docket No. 125]. This Term Sheet shall be subject to approval by the Bankruptcy
 Court.

 Topic                                Proposed Terms
 Parties                              Highland Capital Management, L.P. (the “Debtor”).

                                      The Official Committee of Unsecured Creditors of
                                      Highland Capital Management, L.P. (the “Committee”).
 Independent Directors                The Debtor’s general partner, Strand Advisors, Inc., will
                                      appoint the following three (3) independent directors
                                      (the “Independent Directors”): James Seery, John
                                      Dubel, and Judge Russell Nelms. The Independent
                                      Directors will be granted exclusive control over the
                                      Debtor and its operations. Among other things, the
                                      Independent Directors shall conduct a review of all
                                      current employees as soon as practicable following the
                                      Independent Directors’ appointment, determine whether
                                      and which employees should be subject to a key
                                      employee retention plan and/or key employee incentive
                                      plan and, if applicable, propose plan(s) covering such
                                      employees. The appointment and powers of the
                                      Independent Directors and the corporate governance
                                      structure shall be pursuant to the documents attached
                                      hereto as Exhibit A, which documents shall be
                                      satisfactory to the Committee. Once appointed, the
                                      Independent Directors (i) cannot be removed without
                                      the Committee’s written consent or Order of the Court,
                                      and (ii) may be removed and replaced at the
                                      Committee’s direction upon approval of the Court
                                      (subject in all respects to the right of any party in
                                      interest, including the Debtor and the Independent
                                      Directors, to object to such removal and replacement).

                                      The Independent Directors shall be compensated in a
                                      manner to be determined with an understanding that the
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3 of
                                                                          Page  3 62
                                                                                  of 62



                                  source of funding, whether           directly   or   via
                                  reimbursement, will be the Debtor.

                                  As soon as practicable after their appointments, the
                                  Independent Directors shall, in consultation with the
                                  Committee, determine whether an interim Chief
                                  Executive Officer (the “CEO”) should be appointed for
                                  the Debtor. If the Independent Directors determine that
                                  appointment of a CEO is appropriate, the Independent
                                  Directors shall appoint a CEO acceptable to the
                                  Committee as soon as practicable, which may be one of
                                  the Independent Directors. Once appointed, the CEO
                                  cannot be removed without the Committee’s written
                                  consent or Order of the Court.

                                  The Committee shall have regular, direct access to the
                                  Independent Directors, provided, however that (1) if the
                                  communications include FTI Consulting Inc. (“FTI”),
                                  Development Specialists Inc. (“DSI”) shall also
                                  participate in such communications; and (2) if the
                                  communications include counsel, then either Debtor’s
                                  counsel or, if retained, counsel to the Independent
                                  Directors shall also participate in such communications.
 Role of Mr. James Dondero        Upon approval of this Term Sheet by the Bankruptcy
                                  Court, Mr. Dondero will (1) resign from his position as
                                  a Board of Director of Strand Advisors, Inc., (2) resign
                                  as an officer of Strand Advisors, Inc., and (3) resign as
                                  President and CEO of the Debtor, and (4) will remain as
                                  an employee of the Debtor, including maintaining his
                                  title as portfolio manager for all funds and investment
                                  vehicles for which he currently holds that title;
                                  provided, however, that Mr. Dondero’s responsibilities
                                  in such capacities shall in all cases be as determined by
                                  the Independent Directors and Mr. Dondero shall
                                  receive no compensation for serving in such capacities.
                                  Mr. Dondero’s role as an employee of the Debtor will
                                  be subject at all times to the supervision, direction and
                                  authority of the Independent Directors. In the event the
                                  Independent Directors determine for any reason that the
                                  Debtor shall no longer retain Mr. Dondero as an
                                  employee, Mr. Dondero agrees to resign immediately
                                  upon such determination. Mr. Dondero shall not cause
                                  any Related Entity to terminate any agreements with the
                                  Debtor.
 CRO                              DSI shall, subject to approval of the Bankruptcy Court,
                                  be retained as chief restructuring officer (“CRO”) to the
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4 of
                                                                          Page  4 62
                                                                                  of 62



                                  Debtor and report to and be directed by the Independent
                                  Directors and, if and once appointed, the CEO. The
                                  retention and scope of duties of DSI shall be pursuant to
                                  the Further Amended Retention Agreement, attached
                                  hereto as Exhibit B.

                                  DSI and all other Debtor professionals shall serve at the
                                  direction of the CEO, if any, and the Independent
                                  Directors.
 Estate Claims                    The Committee is granted standing to pursue any and all
                                  estate claims and causes of action against Mr. Dondero,
                                  Mr. Okada, other insiders of the Debtor, and each of the
                                  Related Entities, including any promissory notes held by
                                  any of the foregoing (collectively, the “Estate Claims”);
                                  provided, however, that the term Estate Claims will not
                                  include any estate claim or cause of action against any
                                  then-current employee of the Debtor other than Mr.
                                  Dondero.
 Document Management,             The Debtor shall be subject to and comply with the
 Preservation, and Production     document management, preservation, and production
                                  requirements attached hereto as Exhibit C, which
                                  requirements cannot be modified without the consent of
                                  the Committee or Court order (the “Document
                                  Production Protocol”).

                                  Solely with respect to the investigation and pursuit of
                                  Estate Claims, the document production protocol will
                                  acknowledge that the Committee will have access to the
                                  privileged documents and communications that are
                                  within the Debtor’s possession, custody, or control
                                  (“Shared Privilege”).

                                  With respect to determining if any particular document
                                  is subject to the Shared Privilege, the following process
                                  shall be followed: (i) the Committee will request
                                  documents from the Debtor, (ii) the Debtor shall log all
                                  documents requested but withheld on the basis of
                                  privilege, (iii) the Debtor shall not withhold documents
                                  it understands to be subject to the Shared Privilege; (iv)
                                  the Committee will identify each additional document
                                  on the log that the Committee believes is subject to the
                                  Shared Privilege, and (v) a special master or other third
                                  party neutral agreed to by the Committee and the Debtor
                                  shall make a determination if such documents are
                                  subject to the Shared Privilege. The Committee further
                                  agrees that the production of any particular document by
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5 of
                                                                          Page  5 62
                                                                                  of 62



                                  the Debtor under this process will not be used as a basis
                                  for a claim of subject matter waiver.
 Reporting Requirements           The Debtor shall be subject to and comply with the
                                  reporting requirements attached hereto as Exhibit D,
                                  which reporting requirements cannot be modified
                                  without the consent of the Committee or Court order
                                  (the “Reporting Requirements”).
 Plan Exclusivity                 The Independent Directors may elect to waive the
                                  Debtor’s exclusive right to file a plan under section
                                  1121 of the Bankruptcy Code.
 Operating Protocols              The Debtor shall comply with the operating protocols
                                  set forth in Exhibit D hereto, regarding the Debtor’s
                                  operation in the ordinary course of business, which
                                  protocols cannot be modified without the consent of the
                                  Committee or Court order.
 Reservation of Rights            This agreement is without prejudice to the Committee’s
                                  rights to, among other things, seek the appointment of a
                                  trustee or examiner at a later date. Nothing herein shall
                                  constitute or be construed as a waiver of any right of the
                                  Debtor or any other party in interest to contest the
                                  appointment of a trustee or examiner, and all such rights
                                  are expressly reserved.
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 6 of
                                                                          Page  6 62
                                                                                  of 62



                                       Exhibit A

                       Debtor’s Corporate Governance Documents
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 7 of
                                                                          Page  7 62
                                                                                  of 62



                    WRITTEN CONSENT OF SOLE STOCKHOLDER AND DIRECTOR

                                                     OF

                                       STRAND ADVISORS, INC.

                                              January 9, 2020




         Pursuant to the provisions of the General Corporation Law of the State of Delaware (the
 “DGCL”) and consistent with the provisions of the Certificate of Incorporation (the “Certificate”) and
 Bylaws (the “Bylaws”) of Strand Advisors, Inc., a Delaware corporation (the “Company”), the
 undersigned, being the holder of all of the issued and outstanding shares of common stock, par value
 $0.01 per share, of the Company and the sole director of the Company (the “Stockholder”), acting by
 written consent without a meeting pursuant to Section 228 of the DGCL and Article IV, Section 6, and
 Article XII of the Bylaws, does hereby consent to the adoption of the following resolutions and to the
 taking of the actions contemplated thereby, in each case with the same force and effect as if presented to
 and adopted at a meeting of the stockholders:

     I.        AMENDMENT OF BYLAWS

         WHEREAS, it is acknowledged that the Board of Directors of the Company (the “Board”) has
 heretofore been fixed at one (1) and that the Board currently consists of James Dondero;

        WHEREAS, pursuant to Article XII of the Bylaws, the Stockholder wishes to amend the Bylaws in
 the manner set forth on Appendix A hereto (the “Bylaws Amendment”) to increase the size of the Board
 from one (1) to three (3) directors, and to add certain provisions respecting director qualifications and the
 removal of directors; and

        NOW, THEREFORE, BE IT RESOLVED, that the Bylaws Amendment is hereby authorized and
 approved, and the Board is increased from one (1) to three (3) directors;

        RESOLVED FURTHER, that any officer of the Company is authorized to take any such actions as
 may be required to effectuate the Bylaws Amendment; and

         RESOLVED FURTHER, that any action taken by any officer of the Company on or prior to the date
 hereof to effectuate such Bylaws Amendment is hereby authorized and affirmed.

     II.       ELECTION OF DIRECTORS

         WHEREAS, the Stockholder desires to appoint James Seery, John Dubel, and Russell Nelms to
 the Board and desires that such individuals constitute the whole Board;

         NOW, THEREFORE, BE IT RESOLVED, that James Seery, John Dubel, and Russell Nelms, having
 consented to act as such, be, and each of them hereby is, appointed as a director, to serve as a director of
 the Company and to hold such office until such director’s respective successor shall have been duly
 elected or appointed and shall qualify, or until such director’s death, resignation or removal;

           RESOLVED FURTHER, that any officer of the Company is authorized to take any such actions as



 DOCS_DE:227001.6 36027/002
 ACTIVE 253090861
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 8 of
                                                                          Page  8 62
                                                                                  of 62



 may be required to effectuate the appointment of the foregoing directors, including executing an
 indemnification agreement in favor of such directors in substantially the form attached hereto as
 Appendix B (each, an “Indemnification Agreement”);

         RESOLVED FURTHER, that any action taken by any officer of the Company on or prior to the date
 hereof to effectuate the appointment of such directors, including the execution of an Indemnification
 Agreement, is hereby authorized and affirmed.

        RESOLVED FURTHER, that James Dondero and any other directors of the Company are hereby
 removed as directors of the Company;

         RESOLVED FURTHER, that the directors appointed pursuant to these resolutions shall, pursuant to
 the terms of the Bylaws, appoint a Chairman of the Board.

     III.      STIPULATION WITH THE BANKRUPTCY COURT

         WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (“HCMLP”) filed for
 chapter 11 bankruptcy protection in the Bankruptcy Court for the District of Delaware, Case No. 19-
 12239 (CSS) (the “Bankruptcy Case”);

            WHEREAS, the Company is the general partner for HCMLP;

          WHEREAS, the Bankruptcy Case was transferred to the Bankruptcy Court for the Northern
 District of Texas, Case No. 19-34054-sgj11 (the “Texas Court”) by order of the Bankruptcy Court for the
 District of Delaware on December 4, 2019;

          WHEREAS, the Company and the Stockholder wish to enter into a stipulation (the “Stipulation”)
 with HCMLP and the Official Unsecured Creditors Committee appointed in the Bankruptcy Case (the
 “Committee”), such Stipulation to be approved by the Texas Court, whereby the Stockholder will agree
 (a) not to transfer or assign his shares in the Company or exercise the voting power of such shares to
 remove any member of the Board appointed pursuant to these resolutions or further change the authorized
 number of directors from three (3) directors; (b) to exercise the voting power of his shares so as to cause
 each member of the Board appointed by these resolutions to be re-elected upon the expiration of his or her
 term; (c) upon the death, disability, or resignation of a member of the Board, will exercise the voting
 power of such shares so as to cause the resulting vacancy to be filled by a successor that is both
 independent and (i) acceptable to the Stockholder and the Committee or (ii) selected by the remaining
 members of the Board; and (d) not take any action or exercise the voting power of such shares in any way
 that is inconsistent with the term sheet agreed to by HCMLP and the Committee and any order of the
 Texas Court approving such agreement and compromise between HCMLP and the Committee;

           WHEREAS, for purposes of the Stipulation, “independent” would exclude the Stockholder, any
 affiliate of the Stockholder, and any member of management of the Company; and

        WHEREAS, it is in the intent of the parties that the Stipulation will no longer be effective or bind
 the Company or the Stockholder following the termination of the Bankruptcy Case.

         NOW, THEREFORE, BE IT RESOLVED, that the Company is authorized to take such actions as
 may be necessary to enter into and effectuate the Stipulation in the manner and on the terms set forth
 above, including, but not limited to, further amending the Certificate, Bylaws, or any other corporate
 governance documents; and




 DOCS_DE:227001.6 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 9 of
                                                                          Page  9 62
                                                                                  of 62



          RESOLVED FURTHER, that Scott Ellington, as an officer of the Company, is authorized to take
 any such actions as may be required to enter into and effectuate the Stipulation in the manner set forth
 herein; and

       RESOLVED FURTHER, that any action taken by Scott Ellington or any other officer of the
 Company on or prior to the date hereof to effectuate such Stipulation is hereby authorized and affirmed.

                                        [Signature pages follow.]




 DOCS_DE:227001.6 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1010
                                                                          Page of 62
                                                                                  of 62



          IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of the
  respective date and year first appearing above.

                                                  STOCKHOLDER:



                                                  _____________________
                                                  James Dondero




               [Signature Page to Written Consent of Sole Stockholder of Strand Advisors, Inc.]




  DOCS_DE:227001.6 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1111
                                                                          Page of 62
                                                                                  of 62



                                      First Amendment to Bylaws of
                                           Strand Advisors, Inc.

          Strand Advisors, Inc. (the “Company”), a corporation organized and existing under and
  by virtue of the General Corporation Law of the State of Delaware, does hereby certify that the
  Company’s sole stockholder, acting by written consent without a meeting, resolved to amend the
  Company’s Bylaws (the “Bylaws”) as follows:

         1.      Article III, Section 2, of the Bylaws is hereby deleted in its entirety and replaced
  with the following:

           Section 2. Number of Directors. The number of directors which shall constitute
           the whole Board shall be three (3).

         2.      Article III, Section 5, of the Bylaws is hereby deleted in its entirety and replaced
  with the following:

           Section 5. Director Qualifications. Each director appointed to serve on the Board
           shall (A) (i) be an independent director, (ii) not be affiliated with the corporation’s
           stockholders, and (iii) not be an officer of the corporation; and (B) have been (x)
           nominated by the official committee of unsecured creditors (the “Committee”)
           appointed in the chapter 11 bankruptcy of Highland Capital Management, L.P.
           (the “Debtor”) currently pending in the United States Bankruptcy Court for the
           Northern District of Texas (the “Court”), Case No. 19-34054-sgj11 and
           reasonably acceptable to the stockholders; (y) nominated by the stockholders and
           acceptable to the Committee; or (z) selected by the duly appointed independent
           directors.

           3.        The following shall be added as Section 6 to Article III of the Bylaws:

           Section 6. Removal of Directors. Once appointed, the independent directors (i)
           cannot be removed without the Committee’s written consent or Order of the
           Court, and (ii) may be removed and replaced at the Committee’s direction upon
           approval of the Court (subject in all respects to the right of any party in interest,
           including the Debtor and the independent directors, to object to such removal and
           replacement).

          Except as expressly amended hereby, the terms of the Company’s Bylaws shall remain in
  full force and effect.

                                         [Signature Page Follows]




  DOCS_NY:39910.5 36027/002
  ACTIVE 252979353
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1212
                                                                          Page of 62
                                                                                  of 62



          IN WITNESS WHEREOF, the Company has caused this amendment to be signed this 9th
  day of January, 2020.

                                          STRAND ADVISORS, INC.


                                          _________________________
                                          By: Scott Ellington
                                          Its: Secretary




  DOCS_NY:39910.5 36027/002                 2
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1313
                                                                          Page of 62
                                                                                  of 62
                          INSERT STRAND ADVISORS, INC. LETTERHEAD

  [ ______ ]



  [NAME]
  [ADDRESS]
  [ADDRESS]
  [ADDRESS]

           Re:       Strand Advisors, Inc. – Director Agreement

  Dear [______]:

  On behalf of Strand Advisors, Inc. (the “Company”), I am pleased to have you join the Company’s Board
  of Directors. This letter sets forth the terms of the Director Agreement (the “Agreement”) that the
  Company is offering to you.

           1.        APPOINTMENT TO THE BOARD OF DIRECTORS.

                     a.        Title, Term and Responsibilities.

                           i.     Subject to terms set forth herein, the Company agrees to appoint you to
  serve as a Director on the Company’s Board of Directors (the “Board”), and you hereby accept such
  appointment the date you sign this Agreement (the “Effective Date”). You will serve as a Director of the
  Board from the Effective Date until you voluntarily resign, are removed from the Board, or are not re-
  elected (the “Term”). Your rights, duties and obligations as a Director shall be governed by the Certificate
  of Incorporation and Bylaws of the Company, each as amended from time to time (collectively, the
  “Governing Documents”), except that where the Governing Documents conflict with this Agreement, this
  Agreement shall control.

                         ii.    You acknowledge and understand that the Company is the general
  partner of Highland Capital Management, L.P. (“HCMLP”) and that HCMLP is currently the debtor in
  possession in a chapter 11 bankruptcy proceeding (the “Bankruptcy”) pending in the United States
  Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”). Your rights, duties, and
  obligations may in certain instances require your involvement, either directly or indirectly, in the
  Bankruptcy and such rights, duties, and obligations may be impacted in whole or in part by the
  Bankruptcy.

                  b.        Mandatory Board Meeting Attendance. As a Director, you agree to apply all
  reasonable efforts to attend each regular meeting of the Board. You also agree to devote sufficient time to
  matters that may arise at the Company from time to time that require your attention as a Director.

                    c.       Independent Contractor. Under this Agreement, your relationship with the
  Company will be that of an independent contractor as you will not be an employee of the Company nor
  eligible to participate in regular employee benefit and compensation plans of the Company.

                   d.       Information Provided by the Company. The Company shall: (i) provide you with
  reasonable access to management and other representatives of the Company and HCMLP; and (ii) furnish
  all data, material, and other information concerning the business, assets, liabilities, operations, cash flows,
  properties, financial condition and prospects of the Company and HCMLP that you request in connection
  with the services to be provided to the Company. You will rely, without further independent verification,



  DOCS_NY:39911.11 36027/002
  ACTIVE 252979477
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1414
                                                                          Page of 62
                                                                                  of 62



  on the accuracy and completeness of all publicly available information and information that is furnished
  by or on behalf of the Company and otherwise reviewed by you in connection with the services
  performed for the Company. The Company acknowledges and agrees that you are not responsible for the
  accuracy or completeness of such information and shall not be responsible for any inaccuracies or
  omissions therein, provided that if you become aware of material inaccuracies or errors in any such
  information you shall promptly notify the Board of such errors, inaccuracies or concerns.

          2.       COMPENSATION AND BENEFITS.

                    a.       Retainer. The Company will pay you a retainer for each month you serve on the
  Board (the “Retainer”) to be paid in monthly installments of (a) $60,000 for each of the first three months,
  (b) $50,000 for each of the next three months, and (c) $30,000 for each of the following six months. The
  parties will re-visit the Retainer after the sixth month. The Company’s obligation to pay the Retainer will
  cease upon the termination of the Term.

                   b.      Expense Reimbursement. The Company will reimburse you for all reasonable
  travel or other expenses, including expenses of counsel, incurred by you in connection with your services
  hereunder, in accordance with the Company’s expense reimbursement policy as in effect from time to
  time.

                   c.          Invoices; Payment.

                          i.       In order to receive the compensation and reimbursement set forth in this
  Section 2, you are required to send to the Company regular monthly invoices indicating your fees, costs,
  and expenses incurred. Payment of the Retainer will be due on the first business day of each month
  regardless of whether an invoice has been provided. Reimbursement of expenses will also occur on the
  first business day of each month, subject to the Company’s receipt of appropriate documentation required
  by the Company’s expenses reimbursement policy.

                         ii.       You further agree that the Company’s obligation to pay the
  compensation and reimbursement set forth in this Section 2 is conditioned in all respects on the entry of a
  final order in the court overseeing the Bankruptcy that authorizes and requires HCMLP to reimburse the
  Company for all such payments to you.

                   d.      Indemnification; D&O Insurance. You will receive indemnification as a Director
  of the Company on the terms set forth in that certain Indemnification Agreement, dated [_____], a copy
  of which is attached hereto as Appendix A (the “Indemnification Agreement”). You will also be provided
  coverage under the Company’s directors’ and officers’ insurance policy as set forth in the Indemnification
  Agreement.

                  e.       Tax Indemnification. You acknowledge that the Company will not be responsible
  for the payment of any federal or state taxes that might be assessed with respect to the Retainer and you
  agree to be responsible for all such taxes.

          3.       PROPRIETARY INFORMATION OBLIGATIONS.

                    a.      Proprietary Information. You agree that during the Term and thereafter that you
  will take all steps reasonably necessary to hold all information of the Company, its affiliates, and related
  entities, which a reasonable person would believe to be confidential or proprietary information, in trust
  and confidence, and not disclose any such confidential or proprietary information to any third party
  without first obtaining the Company’s express written consent on a case-by-case basis.



  DOCS_NY:39911.11 36027/002                           2
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1515
                                                                          Page of 62
                                                                                  of 62



                   b.      Third Party Information. The Company has received and will in the future
  receive from third parties confidential or proprietary information (“Third Party Information”) subject to a
  duty on the Company’s part to maintain the confidentiality of such information and to use it only for
  certain limited purposes. You agree to hold such Third Party Information in confidence and not to
  disclose it to anyone (other than Company personnel who need to know such information in connection
  with their work for Company) or to use, except in connection with your services for Company under this
  Agreement, Third Party Information unless expressly authorized in writing by the Company.

                    c.     Return of Company Property. Upon the end of the Term or upon the Company’s
  earlier request, you agree to deliver to the Company any and all notes, materials and documents, together
  with any copies thereof, which contain or disclose any confidential or proprietary information or Third
  Party Information.

          4.       OUTSIDE ACTIVITIES.

                    a.      Investments and Interests. Except as permitted by Section 4(b), you agree not to
  participate in, directly or indirectly, any position or investment known by you to be materially adverse to
  the Company or any of its affiliates or related entities.

                    b.       Activities. Except with the prior written consent of the Board, you will not during
  your tenure as a member of the Company’s Board undertake or engage in any other directorship,
  employment or business enterprise in direct competition with the Company or any of its affiliates or
  related entities, other than ones in which you are a passive investor or other activities in which you were a
  participant prior to your appointment to the Board as disclosed to the Company.

                   c.      Other Agreements. You agree that you will not disclose to the Company or use
  on behalf of the Company any confidential information governed by any agreement between you and any
  third party except in accordance with such agreement.

          5.       TERMINATION OF DIRECTORSHIP.

                   a.       Voluntary Resignation, Removal Pursuant to Bylaws. You may resign from the
  Board at any time with or without advance notice, with or without reason. Subject to any orders or
  agreements entered into in connection with the Bankruptcy, you may be removed from the Board at any
  time, for any reason, in any manner provided by the Governing Documents and applicable law.

                  b.      Continuation. The provisions of this Agreement that give the parties rights or
  obligations beyond the termination of this Agreement will survive and continue to bind the parties.

                  c.      Payment of Fees; Reimbursement. Following termination of this Agreement, any
  undisputed fees and expenses due to you will be remitted promptly following receipt by the Company of
  any outstanding invoices.

          6.       GENERAL PROVISIONS.

                  a.     Severability. Whenever possible, each provision of this Agreement will be
  interpreted in such manner as to be effective and valid under applicable law. If any provision of this
  Agreement is held to be invalid, illegal or unenforceable such provision will be reformed, construed and
  enforced to render it valid, legal, and enforceable consistent with the intent of the parties insofar as
  possible.




  DOCS_NY:39911.11 36027/002                            3
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1616
                                                                          Page of 62
                                                                                  of 62



                  b.       Entire Agreement. This Agreement constitutes the entire agreement between you
  and the Company with respect to your service as a Director and supersedes any prior agreement, promise,
  representation or statement written between you and the Company with regard to this subject matter. It is
  entered into without reliance on any promise, representation, statement or agreement other than those
  expressly contained or incorporated herein, and it cannot be modified or amended except in a writing
  signed by the party or parties affected by such modification or amendment.

                  c.      Successors and Assigns. This Agreement is intended to bind and inure to the
  benefit of and be enforceable by you and the Company and our respective successors, assigns, heirs,
  executors and administrators, except that you may not assign any of your rights or duties hereunder.

                 d.       Governing Law. This Agreement will be governed by the law of the State of
  Delaware as applied to contracts made and performed entirely within Delaware.

  We are all delighted to be able to extend you this offer and look forward to working with you. To indicate
  your acceptance of the Company’s offer, please sign and date this Agreement below.

  Sincerely,

  STRAND ADVISORS, INC.




  By: Scott Ellington
  Its: Secretary

                                         [Signature Page Follows]




  DOCS_NY:39911.11 36027/002                          4
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1717
                                                                          Page of 62
                                                                                  of 62



  ACCEPTED AND AGREED:



  _________________________
  [NAME]
  Date: _____________________




  DOCS_NY:39911.11 36027/002              5
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1818
                                                                          Page of 62
                                                                                  of 62



                   INDEMNIFICATION AND GUARANTY AGREEMENT

            This Indemnification and Guaranty Agreement (“Agreement”), dated as of [
     _____ ], is by and between STRAND ADVISORS, INC., a Delaware corporation (the
     “Company”), HIGHLAND CAPITAL MANAGEMENT, LP, a Delaware partnership
     (the “Debtor”) (solely as to Section 29 hereunder), and [_____] (the “Indemnitee”).

            WHEREAS, the Company is the general partner of the Debtor and, in such
     capacity, manages the business affairs of the Debtor;

             WHEREAS, Indemnitee has agreed to serve as a member of the Company’s board
     of directors (the “Board”) effective as of the date hereof;

             WHEREAS, the Board has determined that enhancing the ability of the Company,
     on its own behalf and for the benefit of the Debtor, to retain and attract as directors the
     most capable Persons is in the best interests of the Company and the Debtor and that the
     Company and the Debtor therefore should seek to assure such Persons that
     indemnification and insurance coverage is available; and

             WHEREAS, in recognition of the need to provide Indemnitee with protection
     against personal liability, in order to procure Indemnitee’s service as a director of the
     Company, in order to enhance Indemnitee’s ability to serve the Company in an effective
     manner and in order to provide such protection pursuant to express contract rights
     (intended to be enforceable irrespective of, among other things, any amendment to the
     Company’s Bylaws (as may be amended further from time to time, the “Bylaws”), any
     change in the composition of the Board or any change in control, business combination or
     similar transaction relating to the Company), the Company wishes to provide in this
     Agreement for the indemnification of, and the advancement of Expenses (as defined in
     Section 1(g) below) to, Indemnitee as set forth in this Agreement and for the coverage of
     Indemnitee under the Company’s directors’ and officers’ liability or similar insurance
     policies (“D&O Insurance”).

             NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s
     agreement to provide services to the Company, the parties (including the Debtor solely as
     to Section 29 hereunder) agree as follows:

     1.     Definitions. For purposes of this Agreement, the following terms shall have the
     following meanings:

             (a)    “Change in Control” means the occurrence of any of the following: (i)
     the direct or indirect sale, lease, transfer, conveyance or other disposition, in one or a
     series of related transactions (including any merger or consolidation or whether by
     operation of law or otherwise), of all or substantially all of the properties or assets of the
     Company and its subsidiaries, to a third party purchaser (or group of affiliated third party
     purchasers) or (ii) the consummation of any transaction (including any merger or
     consolidation or whether by operation of law or otherwise), the result of which is that a
     third party purchaser (or group of affiliated third party purchasers) becomes the beneficial
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 1919
                                                                          Page of 62
                                                                                  of 62



     owner, directly or indirectly, of more than fifty percent (50%) of the then outstanding
     Shares or of the surviving entity of any such merger or consolidation.

            (b)     “Claim” means:

                     (i)     any threatened, pending or completed action, suit, claim, demand,
     arbitration, inquiry, hearing, proceeding or alternative dispute resolution mechanism, or
     any actual, threatened or completed proceeding, including any and all appeals, in each
     case, whether brought by or in the right of the Company or otherwise, whether civil,
     criminal, administrative, arbitrative, investigative or other, whether formal or informal,
     and whether made pursuant to federal, state, local, foreign or other law, and whether or
     not commenced prior to the date of this Agreement, in which Indemnitee was, is or will
     be involved as a party or otherwise, by reason of or relating to either (a) any action or
     alleged action taken by Indemnitee (or failure or alleged failure to act) or of any action or
     alleged action (or failure or alleged failure to act) on Indemnitee’s part, while acting in
     his or her Corporate Status or (b) the fact that Indemnitee is or was serving at the request
     of the Company or any subsidiary of the Company as director, officer, employee, partner,
     member, manager, trustee, fiduciary or agent of another Enterprise, in each case, whether
     or not serving in such capacity at the time any Loss or Expense is paid or incurred for
     which indemnification or advancement of Expenses can be provided under this
     Agreement, except one initiated by Indemnitee to enforce his or her rights under this
     Agreement; or

                    (ii)   any inquiry, hearing or investigation that the Indemnitee
     determines might lead to the institution of any such action, suit, proceeding or alternative
     dispute resolution mechanism.

             (c)    “Controlled Entity” means any corporation, limited liability company,
     partnership, joint venture, trust or other Enterprise, whether or not for profit, that is,
     directly or indirectly, controlled by the Company. For purposes of this definition, the
     term “control” means the possession, directly or indirectly, of the power to direct, or
     cause the direction of, the management or policies of an Enterprise, whether through the
     ownership of voting securities, through other voting rights, by contract or otherwise.

             (d)     “Corporate Status” means the status of a Person who is or was a director,
     officer, employee, partner, member, manager, trustee, fiduciary or agent of the Company
     or of any other Enterprise which such Person is or was serving at the request of the
     Company or any subsidiary of the Company. In addition to any service at the actual
     request of the Company, Indemnitee will be deemed, for purposes of this Agreement, to
     be serving or to have served at the request of the Company or any subsidiary of the
     Company as a director, officer, employee, partner, member, manager, trustee, fiduciary or
     agent of another Enterprise if Indemnitee is or was serving as a director, officer,
     employee, partner, member, manager, fiduciary, trustee or agent of such Enterprise and
     (i) such Enterprise is or at the time of such service was a Controlled Entity, (ii) such
     Enterprise is or at the time of such service was an employee benefit plan (or related trust)
     sponsored or maintained by the Company or a Controlled Entity or (iii) the Company or a




                                                  2
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2020
                                                                          Page of 62
                                                                                  of 62



     Controlled Entity, directly or indirectly, caused Indemnitee to be nominated, elected,
     appointed, designated, employed, engaged or selected to serve in such capacity.

            (e)     “Disinterested Director” means a director of the Company who is not and
     was not a party to the Claim in respect of which indemnification is sought by Indemnitee.
     Under no circumstances will James Dondero be considered a Disinterested Director.

             (f)    “Enterprise” means the Company or any subsidiary of the Company or
     any other corporation, partnership, limited liability company, joint venture, employee
     benefit plan, trust or other entity or other enterprise of which Indemnitee is or was
     serving at the request of the Company or any subsidiary of the Company in a Corporate
     Status.

             (g)    “Expenses” means any and all expenses, fees, including attorneys’,
     witnesses’ and experts’ fees, disbursements and retainers, court costs, transcript costs,
     travel expenses, duplicating, printing and binding costs, telephone charges, postage, fax
     transmission charges, secretarial services, delivery services fees, and all other fees, costs,
     disbursements and expenses paid or incurred in connection with investigating, defending,
     prosecuting, being a witness in or participating in (including on appeal), or preparing to
     defend, prosecute, be a witness or participate in, any Claim. Expenses also shall include
     (i) Expenses paid or incurred in connection with any appeal resulting from any Claim,
     including, without limitation, the premium, security for, and other costs relating to any
     cost bond, supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
     of Section 4 only, Expenses incurred by Indemnitee in connection with the interpretation,
     enforcement or defense of Indemnitee’s rights under this Agreement, by litigation or
     otherwise. Expenses, however, shall not include amounts paid in settlement by
     Indemnitee or the amount of judgments or fines against Indemnitee.

             (h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
     or any successor statute thereto, and the rules and regulations of the United States
     Securities and Exchange Commission promulgated thereunder.

           (i)     “Expense Advance” means any payment of Expenses advanced to
     Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.

             (j)    “Indemnifiable Event” means any event or occurrence, whether
     occurring before, on or after the date of this Agreement, related to the fact that
     Indemnitee is or was a manager, director, officer, employee or agent of the Company or
     any subsidiary of the Company, or is or was serving at the request of the Company or any
     subsidiary of the Company as a manager, director, officer, employee, member, manager,
     trustee or agent of any other Enterprise or by reason of an action or inaction by
     Indemnitee in any such capacity (whether or not serving in such capacity at the time any
     Loss is incurred for which indemnification can be provided under this Agreement).

             (k)    “Independent Counsel” means a law firm, or a member of a law firm,
     that is experienced in matters of corporation law and neither presently performs, nor in
     the past three (3) years has performed, services for any of: (i) James Dondero, (ii) the



                                                   3
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2121
                                                                          Page of 62
                                                                                  of 62



     Company or Indemnitee (other than in connection with matters concerning Indemnitee
     under this Agreement or of other indemnitees under similar agreements), or (iii) any other
     party to the Claim giving rise to a claim for indemnification hereunder. Notwithstanding
     the foregoing, the term “Independent Counsel” shall not include any Person who, under
     the applicable standards of professional conduct then prevailing, would have a conflict of
     interest in representing either the Company or Indemnitee in an action to determine
     Indemnitee’s rights under this Agreement.

              (l)    “Losses” means any and all Expenses, damages, losses, liabilities,
     judgments, fines (including excise taxes and penalties assessed with respect to employee
     benefit plans and ERISA excise taxes), penalties (whether civil, criminal or other),
     amounts paid or payable in settlement, including any interest, assessments, any federal,
     state, local or foreign taxes imposed as a result of the actual or deemed receipt of any
     payments under this Agreement and all other charges paid or payable in connection with
     investigating, defending, being a witness in or participating in (including on appeal), or
     preparing to defend, be a witness or participate in, any Claim.

            (m)     “Person” means any individual, corporation, firm, partnership, joint
     venture, limited liability company, estate, trust, business association, organization,
     governmental entity or other entity and includes the meaning set forth in Sections 13(d)
     and 14(d) of the Exchange Act.

            (n)    “Shares” means an ownership interest of a member in the Company,
     including each of the common shares of the Company or any other class or series of
     Shares designated by the Board.

             (o)     References to “serving at the request of the Company” include any
     service as a director, manager, officer, employee, representative or agent of the Company
     which imposes duties on, or involves services by, such director, manager, officer,
     employee or agent, including but not limited to any employee benefit plan, its participants
     or beneficiaries; and a Person who acted in good faith and in a manner he or she
     reasonably believed to be in and not opposed to the best interests of the Company in
     Indemnitee’s capacity as a director, manager, officer, employee, representative or agent
     of the Company, including but not limited to acting in the best interest of participants and
     beneficiaries of an employee benefit plan will be deemed to have acted in a manner “not
     opposed to the best interests of the Company” as referred to under applicable law or in
     this Agreement.

     2.     Indemnification.

             (a)     Subject to Section 9 and Section 10 of this Agreement, the Company shall
     indemnify and hold Indemnitee harmless, to the fullest extent permitted by the laws of the
     State of Delaware in effect on the date hereof, or as such laws may from time to time
     hereafter be amended to increase the scope of such permitted indemnification, against any
     and all Losses and Expenses if Indemnitee was or is or becomes a party to or participant
     in, or is threatened to be made a party to or participant in, any Claim by reason of or
     arising in part out of an Indemnifiable Event, including, without limitation, Claims



                                                  4
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2222
                                                                          Page of 62
                                                                                  of 62



     brought by or in the right of the Company, Claims brought by third parties, and Claims in
     which the Indemnitee is solely a witness.

             (b)     For the avoidance of doubt, the indemnification rights and obligations
     contained herein shall also extend to any Claim in which the Indemnitee was or is a party
     to, was or is threatened to be made a party to or was or is otherwise involved in any
     capacity in by reason of Indemnitee’s Corporate Status as a fiduciary capacity with
     respect to an employee benefit plan. In connection therewith, if the Indemnitee has acted
     in good faith and in a manner which appeared to be consistent with the best interests of
     the participants and beneficiaries of an employee benefit plan and not opposed thereto,
     the Indemnitee shall be deemed to have acted in a manner not opposed to the best
     interests of the Company.

     3.     Contribution.

              (a)     Whether or not the indemnification provided in Section 2 is available, if,
     for any reason, Indemnitee shall elect or be required to pay all or any portion of any
     judgment or settlement in any Claim in which the Company is jointly liable with
     Indemnitee (or would be if joined in such Claim), the Company shall contribute to the
     amount of Losses paid or payable by Indemnitee in proportion to the relative benefits
     received by the Company and all officers, directors, managers or employees of the
     Company, other than Indemnitee, who are jointly liable with Indemnitee (or would be if
     joined in such Claim), on the one hand, and Indemnitee, on the other hand, from the
     transaction or events from which such Claim arose; provided, however, that the
     proportion determined on the basis of relative benefit may, to the extent necessary to
     conform to law, be further adjusted by reference to the relative fault of the Company and
     all officers, directors, managers or employees of the Company other than Indemnitee who
     are jointly liable with Indemnitee (or would be if joined in such Claim), on the one hand,
     and Indemnitee, on the other hand, in connection with the transaction or events that
     resulted in such Losses, as well as any other equitable considerations which applicable
     law may require to be considered. The relative fault of the Company and all officers,
     directors, managers or employees of the Company, other than Indemnitee, who are jointly
     liable with Indemnitee (or would be if joined in such Claim), on the one hand, and
     Indemnitee, on the other hand, shall be determined by reference to, among other things,
     the degree to which their actions were motivated by intent to gain personal profit or
     advantage, the degree to which their liability is primary or secondary and the degree to
     which their conduct is active or passive.

             (b)    The Company hereby agrees to fully indemnify and hold Indemnitee
     harmless from any claims of contribution which may be brought by officers, directors,
     managers or employees of the Company, other than Indemnitee, who may be jointly
     liable with Indemnitee.

            (c)    To the fullest extent permissible under applicable law, if the
     indemnification provided for in this Agreement is unavailable to Indemnitee for any
     reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
     the amount incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,


                                                 5
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2323
                                                                          Page of 62
                                                                                  of 62



     amounts paid or to be paid in settlement and/or for Expenses, in connection with any
     Claim relating to an Indemnifiable Event under this Agreement, in such proportion as is
     deemed fair and reasonable in light of all of the circumstances of such Claim in order to
     reflect (i) the relative benefits received by the Company and Indemnitee as a result of the
     event(s) and/or transaction(s) giving cause to such Claim; and/or (ii) the relative fault of
     the Company (and its directors, managers, officers, employees and agents) and
     Indemnitee in connection with such event(s) and/or transaction(s).

     4.      Advancement of Expenses. The Company shall, if requested by Indemnitee,
     advance, to the fullest extent permitted by law, to Indemnitee (an “Expense Advance”)
     any and all Expenses actually and reasonably paid or incurred (even if unpaid) by
     Indemnitee in connection with any Claim arising out of an Indemnifiable Event (whether
     prior to or after its final disposition). Indemnitee’s right to such advancement is not
     subject to the satisfaction of any standard of conduct. Without limiting the generality or
     effect of the foregoing, within thirty (30) business days after any request by Indemnitee,
     the Company shall, in accordance with such request, (a) pay such Expenses on behalf of
     Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
     Expenses, or (c) reimburse Indemnitee for such Expenses. In connection with any request
     for Expense Advances, Indemnitee shall not be required to provide any documentation or
     information to the extent that the provision thereof would undermine or otherwise
     jeopardize attorney-client privilege. Execution and delivery to the Company of this
     Agreement by Indemnitee constitutes an undertaking by the Indemnitee to repay any
     amounts paid, advanced or reimbursed by the Company pursuant to this Section 4, the
     final sentence of Section 9(b), or Section 11(b) in respect of Expenses relating to, arising
     out of or resulting from any Claim in respect of which it shall be determined, pursuant to
     Section 9, following the final disposition of such Claim, that Indemnitee is not entitled to
     indemnification hereunder. No other form of undertaking shall be required other than the
     execution of this Agreement. Each Expense Advance will be unsecured and interest free
     and will be made by the Company without regard to Indemnitee’s ability to repay the
     Expense Advance.

     5.      Indemnification for Expenses in Enforcing Rights. To the fullest extent allowable
     under applicable law, the Company shall also indemnify against, and, if requested by
     Indemnitee, shall advance to Indemnitee subject to and in accordance with Section 4, any
     Expenses actually and reasonably paid or incurred (even if unpaid) by Indemnitee in
     connection with any action or proceeding by Indemnitee for (a) indemnification or
     reimbursement or advance payment of Expenses by the Company under any provision of
     this Agreement, or under any other agreement or provision of the Bylaws now or
     hereafter in effect relating to Claims relating to Indemnifiable Events, and/or (b) recovery
     under any D&O Insurance maintained by the Company, regardless of whether Indemnitee
     ultimately is determined to be entitled to such indemnification or insurance recovery, as
     the case may be. Indemnitee shall be required to reimburse the Company in the event that
     a final judicial determination is made that such action brought by Indemnitee was
     frivolous or not made in good faith.

     6.     Partial Indemnity. If Indemnitee is entitled under any provision of this Agreement
     to indemnification by the Company for a portion of any Losses in respect of a Claim


                                                  6
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2424
                                                                          Page of 62
                                                                                  of 62



     related to an Indemnifiable Event but not for the total amount thereof, the Company shall
     nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
     entitled.

     7.     Notification and Defense of Claims.

             (a)     Notification of Claims. Indemnitee shall notify the Company in writing as
     soon as reasonably practicable of any Claim which could relate to an Indemnifiable Event
     or for which Indemnitee could seek Expense Advances, including a brief description
     (based upon information then available to Indemnitee) of the nature of, and the facts
     underlying, such Claim, to the extent then known. The failure by Indemnitee to timely
     notify the Company hereunder shall not relieve the Company from any liability hereunder
     except to the extent the Company’s ability to participate in the defense of such claim was
     materially and adversely affected by such failure. If at the time of the receipt of such
     notice, the Company has D&O Insurance or any other insurance in effect under which
     coverage for Claims related to Indemnifiable Events is potentially available, the
     Company shall give prompt written notice to the applicable insurers in accordance with
     the procedures, provisions, and terms set forth in the applicable policies. The Company
     shall provide to Indemnitee a copy of such notice delivered to the applicable insurers, and
     copies of all subsequent correspondence between the Company and such insurers
     regarding the Claim, in each case substantially concurrently with the delivery or receipt
     thereof by the Company.

              (b)    Defense of Claims. The Company shall be entitled to participate in the
     defense of any Claim relating to an Indemnifiable Event at its own expense and, except as
     otherwise provided below, to the extent the Company so wishes, it may assume the
     defense thereof with counsel reasonably satisfactory to Indemnitee. After notice from the
     Company to Indemnitee of its election to assume the defense of any such Claim, the
     Company shall not be liable to Indemnitee under this Agreement or otherwise for any
     Expenses subsequently directly incurred by Indemnitee in connection with Indemnitee’s
     defense of such Claim other than reasonable costs of investigation or as otherwise
     provided below. Indemnitee shall have the right to employ its own legal counsel in such
     Claim, but all Expenses related to such counsel incurred after notice from the Company
     of its assumption of the defense shall be at Indemnitee’s own expense; provided,
     however, that if (i) Indemnitee’s employment of its own legal counsel has been
     authorized by the Company, (ii) Indemnitee has reasonably determined that there may be
     a conflict of interest between Indemnitee and the Company in the defense of such Claim,
     (iii) after a Change in Control, Indemnitee’s employment of its own counsel has been
     approved by the Independent Counsel or (iv) the Company shall not in fact have
     employed counsel to assume the defense of such Claim, then Indemnitee shall be entitled
     to retain its own separate counsel (but not more than one law firm plus, if applicable,
     local counsel in respect of any such Claim) and all Expenses related to such separate
     counsel shall be borne by the Company.

     8.      Procedure upon Application for Indemnification. In order to obtain
     indemnification pursuant to this Agreement, Indemnitee shall submit to the Company a
     written request therefor, including in such request such documentation and information as


                                                  7
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2525
                                                                          Page of 62
                                                                                  of 62



     is reasonably available to Indemnitee and is reasonably necessary to determine whether
     and to what extent Indemnitee is entitled to indemnification following the final
     disposition of the Claim, provided that documentation and information need not be so
     provided to the extent that the provision thereof would undermine or otherwise jeopardize
     attorney-client privilege. Indemnification shall be made insofar as the Company
     determines Indemnitee is entitled to indemnification in accordance with Section 9 below.

     9.     Determination of Right to Indemnification.

            (a)     Mandatory Indemnification; Indemnification as a Witness.

                     (i)    To the extent that Indemnitee shall have been successful on the
     merits or otherwise in defense of any Claim relating to an Indemnifiable Event or any
     portion thereof or in defense of any issue or matter therein, including without limitation
     dismissal without prejudice, Indemnitee shall be indemnified against all Losses relating
     to such Claim in accordance with Section 2, and no Standard of Conduct Determination
     (as defined in Section 9(b)) shall be required.

                     (ii)    To the extent that Indemnitee’s involvement in a Claim relating to
     an Indemnifiable Event is to prepare to serve and serve as a witness, and not as a party,
     the Indemnitee shall be indemnified against all Losses incurred in connection therewith to
     the fullest extent allowable by law and no Standard of Conduct Determination (as defined
     in Section 9(b)) shall be required.

            (b)     Standard of Conduct. To the extent that the provisions of Section 9(a) are
     inapplicable to a Claim related to an Indemnifiable Event that shall have been finally
     disposed of, any determination of whether Indemnitee has satisfied any applicable
     standard of conduct under Delaware law that is a legally required condition to
     indemnification of Indemnitee hereunder against Losses relating to such Claim and any
     determination that Expense Advances must be repaid to the Company (a “Standard of
     Conduct Determination”) shall be made as follows:

                    (i)    if no Change in Control has occurred, (A) by a majority vote of the
     Disinterested Directors, even if less than a quorum of the Board, (B) by a committee of
     Disinterested Directors designated by a majority vote of the Disinterested Directors, even
     though less than a quorum or (C) if there are no such Disinterested Directors, by
     Independent Counsel in a written opinion addressed to the Board, a copy of which shall
     be delivered to Indemnitee; and

                    (ii)    if a Change in Control shall have occurred, (A) if the Indemnitee
     so requests in writing, by a majority vote of the Disinterested Directors, even if less than
     a quorum of the Board or (B) otherwise, by Independent Counsel in a written opinion
     addressed to the Board, a copy of which shall be delivered to Indemnitee.

     Subject to Section 4, the Company shall indemnify and hold Indemnitee harmless against
     and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
     Indemnitee, within thirty (30) business days of such request, any and all Expenses



                                                  8
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2626
                                                                          Page of 62
                                                                                  of 62



     incurred by Indemnitee in cooperating with the Person or Persons making such Standard
     of Conduct Determination.

             (c)     Making the Standard of Conduct Determination. The Company shall use
     its reasonable best efforts to cause any Standard of Conduct Determination required
     under Section 9(b) to be made as promptly as practicable. If the Person or Persons
     designated to make the Standard of Conduct Determination under Section 9(b) shall not
     have made a determination within ninety (90) days after the later of (A) receipt by the
     Company of a written request from Indemnitee for indemnification pursuant to Section 8
     (the date of such receipt being the “Notification Date”) and (B) the selection of an
     Independent Counsel, if such determination is to be made by Independent Counsel, then
     Indemnitee shall be deemed to have satisfied the applicable standard of conduct; provided
     that such 90-day period may be extended for a reasonable time, not to exceed an
     additional thirty (30) days, if the Person or Persons making such determination in good
     faith requires such additional time to obtain or evaluate information relating thereto.
     Notwithstanding anything in this Agreement to the contrary, no determination as to
     entitlement of Indemnitee to indemnification under this Agreement shall be required to be
     made prior to the final disposition of any Claim.

             (d)   Payment of Indemnification. If, in regard to any Losses:

                   (i)     Indemnitee shall be entitled to indemnification pursuant to Section
     9(a);

                    (ii)   no Standard of Conduct Determination is legally required as a
     condition to indemnification of Indemnitee hereunder; or

                    (iii) Indemnitee has been determined or deemed pursuant to Section
     9(b) or Section 9(c) to have satisfied the Standard of Conduct Determination,

     then the Company shall pay to Indemnitee, within thirty (30) business days after the later
     of (A) the Notification Date or (B) the earliest date on which the applicable criterion
     specified in clause (i), (ii) or (iii) is satisfied, an amount equal to such Losses.

             (e)    Selection of Independent Counsel for Standard of Conduct Determination.
     If a Standard of Conduct Determination is to be made by Independent Counsel pursuant
     to Section 9(b)(i), the Independent Counsel shall be selected by the Board and the
     Company shall give written notice to Indemnitee advising him of the identity of the
     Independent Counsel so selected. If a Standard of Conduct Determination is to be made
     by Independent Counsel pursuant to Section 9(b)(ii), the Independent Counsel shall be
     selected by Indemnitee, and Indemnitee shall give written notice to the Company
     advising it of the identity of the Independent Counsel so selected. In either case,
     Indemnitee or the Company, as applicable, may, within thirty (3) business days after
     receiving written notice of selection from the other, deliver to the other a written
     objection to such selection; provided, however, that such objection may be asserted only
     on the ground that the Independent Counsel so selected does not satisfy the criteria set
     forth in the definition of “Independent Counsel” in Section 1(k), and the objection shall



                                                 9
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2727
                                                                          Page of 62
                                                                                  of 62



     set forth with particularity the factual basis of such assertion. Absent a proper and timely
     objection, the Person or firm so selected shall act as Independent Counsel. If such written
     objection is properly and timely made and substantiated, (i) the Independent Counsel so
     selected may not serve as Independent Counsel unless and until such objection is
     withdrawn or a court has determined that such objection is without merit; and (ii) the
     non-objecting party may, at its option, select an alternative Independent Counsel and give
     written notice to the other party advising such other party of the identity of the alternative
     Independent Counsel so selected, in which case the provisions of the two immediately
     preceding sentences, the introductory clause of this sentence and numbered clause (i) of
     this sentence shall apply to such subsequent selection and notice. If applicable, the
     provisions of clause (ii) of the immediately preceding sentence shall apply to successive
     alternative selections. If no Independent Counsel that is permitted under the foregoing
     provisions of this Section 9(e) to make the Standard of Conduct Determination shall have
     been selected within twenty (20) days after the Company gives its initial notice pursuant
     to the first sentence of this Section 9(e) or Indemnitee gives its initial notice pursuant to
     the second sentence of this Section 9(e), as the case may be, either the Company or
     Indemnitee may petition the Court of Chancery of the State of Delaware (“Delaware
     Court”) to resolve any objection which shall have been made by the Company or
     Indemnitee to the other’s selection of Independent Counsel and/or to appoint as
     Independent Counsel a Person to be selected by the Court or such other Person as the
     Court shall designate, and the Person or firm with respect to whom all objections are so
     resolved or the Person or firm so appointed will act as Independent Counsel. In all events,
     the Company shall pay all of the reasonable fees and expenses of the Independent
     Counsel incurred in connection with the Independent Counsel’s determination pursuant to
     Section 9(b).

            (f)     Presumptions and Defenses.

                     (i)    Indemnitee’s Entitlement to Indemnification. In making any
     Standard of Conduct Determination, the Person or Persons making such determination
     shall presume that Indemnitee has satisfied the applicable standard of conduct and is
     entitled to indemnification, and the Company shall have the burden of proof to overcome
     that presumption and establish that Indemnitee is not so entitled. Any Standard of
     Conduct Determination that is adverse to Indemnitee may be challenged by the
     Indemnitee in the Delaware Court. No determination by the Company (including by its
     Board or any Independent Counsel) that Indemnitee has not satisfied any applicable
     standard of conduct may be used as a defense to enforcement by Indemnitee of
     Indemnitee’s rights of indemnification or reimbursement or advance of payment of
     Expenses by the Company hereunder or create a presumption that Indemnitee has not met
     any applicable standard of conduct.

                     (ii)  Reliance as a Safe Harbor. For purposes of this Agreement, and
     without creating any presumption as to a lack of good faith if the following circumstances
     do not exist, Indemnitee shall be deemed to have acted in good faith and in a manner he
     or she reasonably believed to be in or not opposed to the best interests of the Company if
     Indemnitee’s actions or omissions to act are taken in good faith reliance upon the records
     of the Company, including its financial statements, or upon information, opinions, reports


                                                  10
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2828
                                                                          Page of 62
                                                                                  of 62



     or statements furnished to Indemnitee by the officers or employees of the Company or
     any of its subsidiaries in the course of their duties, or by committees of the Board or by
     any other Person (including legal counsel, accountants and financial advisors) as to
     matters Indemnitee reasonably believes are within such other Person’s professional or
     expert competence and who has been selected with reasonable care by or on behalf of the
     Company. In addition, the knowledge and/or actions, or failures to act, of any director,
     manager, officer, agent or employee of the Company (other than Indemnitee) shall not be
     imputed to Indemnitee for purposes of determining the right to indemnity hereunder.

                    (iii) Defense to Indemnification and Burden of Proof. It shall be a
     defense to any action brought by Indemnitee against the Company to enforce this
     Agreement (other than an action brought to enforce a claim for Losses incurred in
     defending against a Claim related to an Indemnifiable Event in advance of its final
     disposition) that it is not permissible under applicable law for the Company to indemnify
     Indemnitee for the amount claimed. In connection with any such action or any related
     Standard of Conduct Determination, the burden of proving such a defense or that the
     Indemnitee did not satisfy the applicable standard of conduct shall be on the Company.

     10.    Exclusions from Indemnification. Notwithstanding anything in this Agreement to
     the contrary, the Company shall not be obligated to:

            (a)     indemnify or advance funds to Indemnitee for Losses with respect to
     proceedings initiated by Indemnitee, including any proceedings against the Company or
     its managers, officers, employees or other indemnitees and not by way of defense, except:

                    (i)    proceedings referenced in Section 4 above (unless a court of
     competent jurisdiction determines that each of the material assertions made by
     Indemnitee in such proceeding was not made in good faith or was frivolous); or

                     (ii)   where the Company has joined in or the Board has consented to the
     initiation of such proceedings.

             (b)     indemnify Indemnitee if a final decision by a court of competent
     jurisdiction determines that such indemnification is prohibited by applicable law.

             (c)    indemnify Indemnitee for the disgorgement of profits arising from the
     purchase or sale by Indemnitee of securities of the Company in violation of Section 16(b)
     of the Exchange Act, or any similar successor statute.

     11.    Remedies of Indemnitee.

            (a)     In the event that (i) a determination is made pursuant to Section 9 that
     Indemnitee is not entitled to indemnification under this Agreement, (ii) an Expense
     Advance is not timely made pursuant to Section 4, (iii) no determination of entitlement to
     indemnification is made pursuant to Section 9 within 90 days after receipt by the
     Company of the request for indemnification, or (iv) payment of indemnification is not
     made pursuant Section 9(d), Indemnitee shall be entitled to an adjudication in a Delaware
     Court, or in any other court of competent jurisdiction, of Indemnitee’s entitlement to such


                                                 11
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 2929
                                                                          Page of 62
                                                                                  of 62



     indemnification. Indemnitee shall commence such proceeding seeking an adjudication
     within 180 days following the date on which Indemnitee first has the right to commence
     such proceeding pursuant to this Section 11(a). The Company shall not oppose
     Indemnitee’s right to seek any such adjudication.

              (b)    In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
     adjudication or arbitration of his or her rights under, or to recover damages for breach of,
     this Agreement, any other agreement for indemnification, payment of Expenses in
     advance or contribution hereunder or to recover under any director, manager, and officer
     liability insurance policies or any other insurance policies maintained by the Company,
     the Company will, to the fullest extent permitted by law and subject to Section 4,
     indemnify and hold harmless Indemnitee against any and all Expenses which are paid or
     incurred by Indemnitee in connection with such judicial adjudication or arbitration,
     regardless of whether Indemnitee ultimately is determined to be entitled to such
     indemnification, payment of Expenses in advance or contribution or insurance recovery.
     In addition, if requested by Indemnitee, subject to Section 4 the Company will (within
     thirty (30) days after receipt by the Company of the written request therefor), pay as an
     Expense Advance such Expenses, to the fullest extent permitted by law.

             (c)    In the event that a determination shall have been made pursuant to Section
     9 that Indemnitee is not entitled to indemnification, any judicial proceeding commenced
     pursuant to this Section 11 shall be conducted in all respects as a de novo trial on the
     merits, and Indemnitee shall not be prejudiced by reason of the adverse determination
     under Section 9.

            (d)     If a determination shall have been made pursuant to Section 9 that
     Indemnitee is entitled to indemnification, the Company shall be bound by such
     determination in any judicial proceeding commenced pursuant to this Section 11, absent
     (i) a misstatement by Indemnitee of a material fact, or an omission of a material fact
     necessary to make Indemnitee’s misstatement not materially misleading in connection
     with the application for indemnification, or (ii) a prohibition of such indemnification
     under applicable law.

     12.     Settlement of Claims. The Company shall not be liable to Indemnitee under this
     Agreement for any amounts paid in settlement of any threatened or pending Claim related
     to an Indemnifiable Event effected without the Company’s prior written consent, which
     shall not be unreasonably withheld; provided, however, that if a Change in Control has
     occurred, the Company shall be liable for indemnification of the Indemnitee for amounts
     paid in settlement if an Independent Counsel (which, for purposes of this Section 12,
     shall be selected by the Company with the prior consent of the Indemnitee, such consent
     not to be unreasonably withheld or delayed) has approved the settlement. The Company
     shall not settle any Claim related to an Indemnifiable Event in any manner that would
     impose any Losses on the Indemnitee without the Indemnitee’s prior written consent.

     13.    Duration. All agreements and obligations of the Company contained herein shall
     continue during the period that Indemnitee is a manager of the Company (or is serving at
     the request of the Company as a director, manager, officer, employee, member, trustee or


                                                 12
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3030
                                                                          Page of 62
                                                                                  of 62



     agent of another Enterprise) and shall continue thereafter (i) so long as Indemnitee may
     be subject to any possible Claim relating to an Indemnifiable Event (including any rights
     of appeal thereto) and (ii) throughout the pendency of any proceeding (including any
     rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or her
     rights under this Agreement, even if, in either case, he or she may have ceased to serve in
     such capacity at the time of any such Claim or proceeding.

     14.     Other Indemnitors. The Company hereby acknowledges that Indemnitee may
     have certain rights to indemnification, advancement of Expenses and/or insurance
     provided by certain private equity funds, hedge funds or other investment vehicles or
     management companies and/or certain of their affiliates and by personal policies
     (collectively, the “Other Indemnitors”). The Company hereby agrees (i) that it is the
     indemnitor of first resort (i.e., its obligations to Indemnitee are primary and any
     obligation of the Other Indemnitors to advance Expenses or to provide indemnification
     for the same Expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
     shall be required to advance the full amount of Expenses incurred by Indemnitee and
     shall be liable for the full amount of all Expenses, judgments, penalties, fines and
     amounts paid in settlement to the extent legally permitted and as required by the terms of
     this Agreement and the Bylaws (or any other agreement between the Company and
     Indemnitee), without regard to any rights Indemnitee may have against the Other
     Indemnitors, and, (iii) that it irrevocably waives, relinquishes and releases the Other
     Indemnitors from any and all claims against the Other Indemnitors for contribution,
     subrogation or any other recovery of any kind in respect thereof. The Company further
     agrees that no advancement or payment by the Other Indemnitors on behalf of Indemnitee
     with respect to any claim for which Indemnitee has sought indemnification from the
     Company shall affect the foregoing and the Other Indemnitors shall have a right of
     contribution and/or be subrogated to the extent of such advancement or payment to all of
     the rights of recovery of Indemnitee against the Company. The Company and Indemnitee
     agree that the Other Indemnitors are express third party beneficiaries of the terms of this
     Section 14.

     15.     Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to any
     other rights Indemnitee may have under the Bylaws, the General Corporation Law of the
     State of Delaware (as may be amended from time to time, the “DGCL”), any other
     contract, in law or in equity, and under the laws of any state, territory, or jurisdiction, or
     otherwise (collectively, “Other Indemnity Provisions”). The Company will not adopt
     any amendment to its Bylaws the effect of which would be to deny, diminish, encumber
     or limit Indemnitee’s right to indemnification under this Agreement or any Other
     Indemnity Provision.

     16.     Liability Insurance. For the duration of Indemnitee’s service as a director of the
     Company, and thereafter for so long as Indemnitee shall be subject to any pending Claim
     relating to an Indemnifiable Event, the Company shall use best efforts to continue to
     maintain in effect policies of D&O Insurance providing coverage that is at least
     substantially comparable in scope and amount to that provided by similarly situated
     companies. In all policies of D&O Insurance maintained by the Company, Indemnitee
     shall be named as an insured in such a manner as to provide Indemnitee the same rights


                                                  13
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3131
                                                                          Page of 62
                                                                                  of 62



     and benefits as are provided to the most favorably insured of the Company’s directors.
     Upon request, the Company will provide to Indemnitee copies of all D&O Insurance
     applications, binders, policies, declarations, endorsements and other related materials.

     17.   No Duplication of Payments. The Company shall not be liable under this
     Agreement to make any payment to Indemnitee in respect of any Losses to the extent
     Indemnitee has otherwise received payment under any insurance policy, any Other
     Indemnity Provisions or otherwise of the amounts otherwise indemnifiable by the
     Company hereunder.

     18.     Subrogation. In the event of payment to Indemnitee under this Agreement, the
     Company shall be subrogated to the extent of such payment to all of the rights of
     recovery of Indemnitee. Indemnitee shall execute all papers required and shall do
     everything that may be necessary to secure such rights, including the execution of such
     documents necessary to enable the Company effectively to bring suit to enforce such
     rights.

     19.      Indemnitee Consent. The Company will not, without the prior written consent of
     Indemnitee, consent to the entry of any judgment against Indemnitee or enter into any
     settlement or compromise which (a) includes an admission of fault of Indemnitee, any
     non-monetary remedy imposed on Indemnitee or a Loss for which Indemnitee is not
     wholly indemnified hereunder or (b) with respect to any Claim with respect to which
     Indemnitee may be or is made a party or a participant or may be or is otherwise entitled
     to seek indemnification hereunder, does not include, as an unconditional term thereof, the
     full release of Indemnitee from all liability in respect of such Claim, which release will be
     in form and substance reasonably satisfactory to Indemnitee. Neither the Company nor
     Indemnitee will unreasonably withhold its consent to any proposed settlement; provided,
     however, Indemnitee may withhold consent to any settlement that does not provide a full
     and unconditional release of Indemnitee from all liability in respect of such Claim.

     20.     Amendments. No supplement, modification or amendment of this Agreement
     shall be binding unless executed in writing by both of the parties hereto. No waiver of
     any of the provisions of this Agreement shall be binding unless in the form of a writing
     signed by the party against whom enforcement of the waiver is sought, and no such
     waiver shall operate as a waiver of any other provisions hereof (whether or not similar),
     nor shall such waiver constitute a continuing waiver. Except as specifically provided
     herein, no failure to exercise or any delay in exercising any right or remedy hereunder
     shall constitute a waiver thereof.

     21.     Binding Effect. This Agreement shall be binding upon and inure to the benefit of
     and be enforceable by the parties hereto and their respective successors (including any
     direct or indirect successor by purchase, merger, consolidation or otherwise to all or
     substantially all of the business and/or assets of the Company), assigns, spouses, heirs
     and personal and legal representatives. The Company shall require and cause any
     successor (whether direct or indirect by purchase, merger, consolidation or otherwise) to
     all, substantially all or a substantial part of the business and/or assets of the Company, by
     written agreement in form and substance satisfactory to Indemnitee, expressly to assume


                                                  14
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3232
                                                                          Page of 62
                                                                                  of 62



     and agree to perform this Agreement in the same manner and to the same extent that the
     Company would be required to perform if no such succession had taken place.

     22.     Severability. Each provision of this Agreement shall be considered severable and
     if for any reason any provision which is not essential to the effectuation of the basic
     purposes of this Agreement is determined by a court of competent jurisdiction to be
     invalid, unenforceable or contrary to the DGCL or existing or future applicable law, such
     invalidity, unenforceability or illegality shall not impair the operation of or affect those
     provisions of this Agreement which are valid, enforceable and legal. In that case, this
     Agreement shall be construed so as to limit any term or provision so as to make it valid,
     enforceable and legal within the requirements of any applicable law, and in the event
     such term or provision cannot be so limited, this Agreement shall be construed to omit
     such invalid, unenforceable or illegal provisions.

     23.     Notices. All notices, requests, demands and other communications hereunder shall
     be in writing and shall be deemed to have been duly given if delivered by hand, against
     receipt, or mailed, by postage prepaid, certified or registered mail:

            (a)     if to Indemnitee, to the address set forth on the signature page hereto.

            (b)     if to the Company, to:

                    Strand Advisors, Inc.
                    Attention:    Isaac Leventon
                    Address:      300 Crescent Court, Suite 700
                                  Dallas, Texas 75201
                    Email:          ileventon@highlandcapital.com

                    Notice of change of address shall be effective only when given in
     accordance with this Section 23. All notices complying with this Section 23 shall be
     deemed to have been received on the date of hand delivery or on the third business day
     after mailing.

     24.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE
     LAWS OF THE STATE OF DELAWARE (OTHER THAN ITS RULES OF
     CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE
     LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).

     25.     Jurisdiction. The parties hereby agree that any suit, action or proceeding seeking
     to enforce any provision of, or based on any matter arising out of or in connection with,
     this Agreement or the transactions contemplated hereby, whether in contract, tort or
     otherwise, shall be brought in the United States District Court for the District of Delaware
     or in the Court of Chancery of the State of Delaware (or, if such court lacks subject
     matter jurisdiction, in the Superior Court of the State of Delaware), so long as one of such
     courts shall have subject-matter jurisdiction over such suit, action or proceeding, and that
     any case of action arising out of this Agreement shall be deemed to have arisen from a
     transaction of business in the State of Delaware. Each of the parties hereby irrevocably


                                                 15
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3333
                                                                          Page of 62
                                                                                  of 62



     consents to the jurisdiction of such courts (and of the appropriate appellate courts
     therefrom) in any such suit, action or proceeding and irrevocably waives, to the fullest
     extent permitted by law, any objection that it may now or hereafter have to the laying of
     the venue of any such suit, action or proceeding in any such court or that any such suit,
     action or proceeding which is brought in any such court has been brought in an
     inconvenient forum.

     26.    Enforcement.

             (a)     Without limiting Section 15, this Agreement constitutes the entire
     agreement between the parties hereto with respect to the subject matter hereof and
     supersedes all prior agreements and understandings, oral, written and implied, between
     the parties hereto with respect to the subject matter hereof.

           (b)    The Company shall not seek from a court, or agree to, a "bar order" which
     would have the effect of prohibiting or limiting the Indemnitee’s rights to receive
     advancement of Expenses under this Agreement other than in accordance with this
     Agreement.

     27.     Headings and Captions. All headings and captions contained in this Agreement
     and the table of contents hereto are inserted for convenience only and shall not be deemed
     a part of this Agreement.

     28.     Counterparts. This Agreement may be executed in counterparts, each of which
     shall constitute an original and all of which, when taken together, shall constitute one and
     the same agreement. Facsimile counterpart signatures to this Agreement shall be binding
     and enforceable.

     29.     Guaranty By Debtor. The Debtor guarantees to Indemnitee the performance of
     the obligations of the Company hereunder (the “Guaranteed Obligations”). If the
     Company does not satisfy any of the Guaranteed Obligations when due, Indemnitee may
     demand that the Debtor satisfy such obligations and the Debtor shall be required to do so
     by making payment to, or for the benefit of, Indemnitee. Indemnitee can make any
     number of demands upon the Debtor and such demands can be made for all or part of the
     Guaranteed Obligations. This guaranty by the Debtor is for the full amount of the
     Guaranteed Obligations. The Debtor’s obligations under this Agreement are continuing.
     Even though Indemnitee receives payments from or makes arrangements with the
     Company or anyone else, the Debtor shall remain liable for the Guaranteed Obligations
     until satisfied in full. The guaranty hereunder is a guaranty of payment, and not merely
     of collectability, and may be enforced against the Debtor. The Debtor’s liability under
     this Section 29 is unconditional. It is not affected by anything that might release the
     Debtor from or limit all or part of its obligations.




                                                 16
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3434
                                                                          Page of 62
                                                                                  of 62



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
  date first above written.


                                       STRAND ADVISORS, INC.



                                       By:
                                       Name:
                                       Title:



                                       HIGHLAND CAPITAL MANAGEMENT,
                                       LP (solely as to Section 29 hereunder)



                                       By:
                                       Name:
                                       Title:




                 [SIGNATURE PAGE – INDEMNIFICATION AND GUARANTY AGREEMENT]
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3535
                                                                          Page of 62
                                                                                  of 62




                                         INDEMNITEE:




                                         Name: [_____]
                                         Address:


                                         Email:




                [SIGNATURE PAGE – INDEMNIFICATION AND GUARANTY AGREEMENT]
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3636
                                                                          Page of 62
                                                                                  of 62



                                       Exhibit B

                             Amended DSI Retention Letter
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3737
                                                                          Page of 62
                                                                                  of 62




  January ___, 2020

  Attn: Independent Directors
  Highland Capital Management, LP
  300 Crescent Court, Ste. 700
  Dallas, TX 75201

          Re:      Development Specialists, Inc. (“DSI”)
                   Retention and Letter of Engagement

  Dear Members of the Board:

  Please accept this letter as our firm’s formal written agreement (the “Agreement”) to provide
  restructuring support services to Highland Capital Management, L.P. (the “Company”). This
  Agreement replaces and supersedes in all respects the letter agreement between DSI and the
  Company, dated October 7, 2019, as amended and revised by the letter agreement dated October
  29, 2019. However, all fees and expenses incurred by DSI prior to the date hereof in accordance
  with such prior letter agreements will be paid by the Company, subject to allowance of such fees
  and expenses by the U.S. Bankruptcy Court for the Northern District of Texas (the “Bankruptcy
  Court”). The Agreement will become effective upon execution by duly authorized
  representatives of the respective parties and approval of the Bankruptcy Court.

  Section 1 – Scope of Work

  DSI will provide the following services (the “Services”) to the Company:

      1. Bradley D. Sharp will act as the Company’s Chief Restructuring Officer (“CRO”) with
         other DSI personnel to assist Mr. Sharp in carrying out those duties and responsibilities.
      2. Subject to the terms of this Agreement, Mr. Sharp will report to the Independent
         Directors and, if appointed, the Chief Executive Officer of the Company (“CEO”) and
         will comply with the Company’s corporate governance requirements.
      3. Mr. Sharp will fulfill such duties as directed by the Independent Directors and/or CEO, if
         any, of the Company with respect to the Company’s restructuring and bankruptcy filed on
         October 16, 2019 (the “Chapter 11 Case”), including implementation and prosecution of
         the Chapter 11 Case.
      4. Provide other personnel of DSI (“Additional Personnel”) to provide restructuring support
         services as requested or required to the Company, which may include but are not limited
         to:
             a. assisting the Company in the preparation of financial disclosures required by the
                 Bankruptcy Code, including the Schedules of Assets and Liabilities, the
                 Statements of Financial Affairs and Monthly Operating Reports;




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3838
                                                                          Page of 62
                                                                                  of 62

  Highland Capital Management, LP
  December ___, 2019
  Page 2


               b. advising and assisting the Company, the Company’s legal counsel, and other
                  professionals in responding to third party requests;
               c. attending meetings and assisting in communications with parties in interest and
                  their professionals, including the Official Committee of Unsecured Creditors
                  appointed in the Chapter 11 Case;
               d. providing litigation advisory services with respect to accounting matters, along
                  with expert witness testimony on case related issues; and
               e. rendering such other general business consulting services or other assistance as
                  the Company may deem necessary and which are consistent with the role of a
                  financial advisor and not duplicative of services provided by other professionals
                  in this case.

  DSI’s ability to adequately perform the Services is dependent upon the Company timely
  providing reliable, accurate, and complete necessary information. The Company agrees that
  CRO will have (i) access to and the ability to communicate with any employee of the Company
  or any affiliate of the Company and (ii) access to any information, including documents, relating
  to the Company or any Company affiliate, including, but not limited to, information concerning
  collections and disbursements. The Company acknowledges that DSI or CRO are not
  responsible for independently verifying the veracity, completeness, or accuracy of any
  information supplied to us by or on behalf of the Company.

  DSI will submit its evaluations and analyses pursuant to this Agreement in periodic oral and
  written reports. Such reports are intended to and shall constitute privileged and confidential
  information, and shall constitute the Company’s property.

  Although we do not predict or warrant the outcome of any particular matter or issue, and our fees
  are not dependent upon such outcomes, we will perform the Services with reasonable care and in
  a diligent and competent manner.

  Section 2 – Rates, Invoicing and Retainer

  DSI will be compensated at a rate of $100,000 per month, plus expenses (capped at $10,000 per
  month), for the services of Bradley D. Sharp as CRO and such DSI personnel (including Fred
  Caruso) as are required to fulfill Mr. Sharp’s responsibilities as CRO; provided that if any single
  expense exceeds $1,000, DSI will provide reasonable documentation and will obtain the
  Company’s prior written approval.

  A number of DSI’s personnel have experience in providing restructuring support services and
  may be utilized as Additional Personnel in this representation. Although others of our staff may
  also be involved, we have listed below certain of the DSI personnel (along with their
  corresponding billing rates) who would likely constitute the Additional Personnel. The
  individuals are:




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 3939
                                                                          Page of 62
                                                                                  of 62

  Highland Capital Management, LP
  December ___, 2019
  Page 3



                   R. Brian Calvert                     $640.00/hr.
                   Thomas P. Jeremiassen                $575.00/hr.
                   Eric J. Held                         $495.00/hr.
                   Nicholas R. Troszak                  $485.00/hr.
                   Spencer G. Ferrero                   $350.00/hr.
                   Tom Frey                             $325.00/hr.

  The above rates are adjusted as of January 1 of each year to reflect advancing experience,
  capabilities, and seniority of our professionals as well as general economic factors.

  We acknowledge receipt of a retainer of $250,000 from the Company. The purpose of the
  retainer is to secure a portion of our fees and expenses and to retain our status as a non-creditor
  should such be required for DSI to continue to provide the Services. As such, should a need
  arise to increase this retainer due to the level of Services DSI is providing or projected to
  provide, we will send the Company a supplement to this Agreement requesting the necessary
  increases and discuss with the Company the amount and timing of providing such increase to the
  retainer.

  This retainer will be applied to our final invoice. If the retainer exceeds the amount of our final
  invoice, we will refund the difference to the Company at that time. In the event that periodic
  invoices are not paid timely, we will apply the retainer to the amounts owing on such invoices
  and, if applicable, any related late charges, and we will stop work until the retainer is replenished
  to the full amount required. If the retainer is not replenished within ten (10) days after the
  application of the retainer to unpaid balances, we reserve the right to terminate this Agreement in
  accordance with the provisions of Section 3 of this Agreement.

  DSI also will be entitled to reimbursement for its reasonable costs and expenses. Such costs and
  expenses may include, among others, charges for messenger services, photocopying, travel
  expenses, long distance telephone charges, postage and other charges customarily invoiced by
  consulting firms. Airfare for international flights will be charged at the business class fare;
  provided that if any single expense exceeds $1,000, DSI will provide reasonable documentation
  and will obtain the Company’s prior written approval.

  This Agreement shall be presented to the Bankruptcy Court for approval and continuation,
  pursuant to Bankruptcy Code Section 363 and DSI’s then-prospective obligations shall be
  contingent upon such approval.

  Section 3 – Termination

  Either the Company or DSI may terminate this Agreement for any reason with ten (10) business
  days’ written notice. Notwithstanding anything to the contrary contained herein, the Company




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4040
                                                                          Page of 62
                                                                                  of 62

  Highland Capital Management, LP
  December ___, 2019
  Page 4


  shall be obligated, in accordance with any orders of or procedures established by the Court, to
  pay and/or reimburse DSI all fees and expenses accrued under this Agreement as of the effective
  date of the termination.

  Section 4 – Relationship of the Parties, Confidentiality

  DSI will provide the Services to and for the Company, with select members of DSI assigned to
  specific roles for the benefit of the Company. These members will remain as DSI employees
  during the pendency of this case. Specifically, the parties intend that an independent contractor
  relationship will be created by this Agreement. Employees of DSI are not to be considered
  employees of the Company and are not entitled to any of the benefits that the Company provides
  for the Company’s employees.

  The Company acknowledges that all advice (written or oral) given by DSI to the Company in
  connection with DSI’s engagement is intended solely for the benefit and use of the Company in
  considering the transaction to which it relates, and that no third party is entitled to rely on any
  such advice or communication. DSI will in no way be deemed to be providing services for any
  person not a party to this Agreement.

  DSI agrees that all information not publicly available that is received by DSI from the Company
  in connection with this Agreement or that is developed pursuant to this Agreement, will be
  treated as confidential and will not be disclosed by DSI, except as required by Court order, or
  other legal process, or as may be authorized by the Company. DSI shall not be required to
  defend any action to obtain an order requiring disclosure of such information, but shall instead
  give prompt notice of any such action to the Company so that it may seek appropriate remedies,
  including a protective order. The Company shall reimburse DSI for all costs and fees (including
  reasonable attorney’s fees) incurred by DSI relating to responding to (whether by objecting to or
  complying with) any subpoenas or requests for production of information or documents.

  Section 5 – Indemnity

  The Company shall name Bradley D. Sharp as its Chief Restructuring Officer and shall
  indemnify him on the same terms as provided to the Company’s other officers and directors
  under the Company partnership agreement or other governing document and applicable state
  law. Mr. Sharp shall be included as an insured under any insurance policies or coverage
  available to officers and directors of the Company.

  The Company shall additionally indemnify those persons, and only those persons, serving as
  executive officers on the same terms as provided to the Company’s other officers and directors
  under the Company’s partnership agreement or other governing document and applicable state
  law, along with insurance coverage under the Company’s D&O policies. Any such indemnity
  shall survive the expiration or termination by either party of this Agreement. Except as provided




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4141
                                                                          Page of 62
                                                                                  of 62

  Highland Capital Management, LP
  December ___, 2019
  Page 5


  in this Section and in Section 4, there shall be no indemnification of DSI, its affiliates or the
  Additional Personnel.

  Each and every one of the personnel employed by DSI who works on this particular project, as
  well as DSI officers, directors, employees and agents (the “DSI Parties”) shall not be liable to the
  Company, or any party asserting claims on behalf of the Company, except for direct damages
  found in a final determination (not subject to further appeal) by a court of competent jurisdiction
  to be the direct result of the bad faith, self-dealing or intentional misconduct or gross negligence
  of DSI.

  Section 6 – Conflicts

  DSI has made diligent inquiries to determine whether it or any of its professionals have any
  connections with the Company, its creditors, or other parties in interest in the Chapter 11 Case.
  Based on that review, the review of DSI’s conflict files and responses to inquiries from DSI's
  professional staff, neither DSI nor its professionals have any known conflicts with the parties in
  this case. DSI will separately provide its connections to parties in this case and/or their
  professionals.

  Section 7 – No Audit

  The Company acknowledges that it is hiring DSI to assist and advise the Company in business
  planning and operations. DSI’s engagement shall not constitute an audit, review or compilation,
  or any other type of financial statement reporting engagement that is subject to the rules of
  AICPA or other such state and national professional bodies.

  Section 8 – Non-Solicitation

  The Company agrees not to solicit, recruit or hire any employees or agents of DSI for a period of
  one year subsequent to the completion and/or termination of this Agreement; provided that the
  Company shall not be prohibited from (x) making general advertisements for employment not
  specifically directed at employees of DSI or (y) employees of DSI responding to unsolicited
  requests for employment.

  Section 9 – Survival

  The provisions of this Agreement relating to indemnification, the non-solicitation or hiring of
  DSI employees, and all other provisions necessary to the enforcement of the intent of this
  Agreement will survive the termination or expiration of this Agreement.

  Section 10 – Governing Law




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4242
                                                                          Page of 62
                                                                                  of 62

  Highland Capital Management, LP
  December ___, 2019
  Page 6


  This Agreement shall be governed by and construed in accordance with the laws of the State of
  Delaware without regard to conflicts of law principles.

  Section 11 – Entire Agreement, Amendment

  This Agreement contains the entire understanding of the parties relating to the subject matter of
  this Agreement and supersedes and is intended to nullify any other agreements, understandings
  or representations relating to the subject of this Agreement. This Agreement may not be
  amended or modified except in a writing signed by the parties.

  If you are in agreement with the foregoing terms and conditions please indicate your acceptance
  by signing an original copy of this Agreement on the signature lines below, then returning one
  fully-executed Agreement to DSI’s office. The Agreement will become effective upon execution
  by duly authorized representatives of the respective parties.

  Very truly yours,

  Bradley Sharp
  Development Specialists, Inc.


                                  AGREED AND ACKNOWLEDGED:

                                  Highland Capital Management, L.P.
                                  By: Strand Advisors, Inc., its general partner


                                  _______________________________
                                  By: __________________, Independent Director
                                  Date: __________________________




  DOCS_NY:39753.4 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4343
                                                                          Page of 62
                                                                                  of 62



                                       Exhibit C

                             Document Production Protocol
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4444
                                                                          Page of 62
                                                                                  of 62



       A. Definitions
             a. Electronically stored information” or “ESI” shall include all electronic files,
                 documents, data, and information covered under the Federal Rules of Civil
                 Procedure.

       B. Preservation of ESI - Generally
             a. Debtor acknowledges that they should take reasonable and proportional steps to
                preserve discoverable information in the party’s possession, custody or control.
                This includes notifying employees possessing relevant information of their
                obligation to preserve such data.

       C. Preservation of ESI – Specific Forms
             a. For email, Debtor uses Outlook Email on an Exchange server. Veritas Enterprise
                Vault is used to archive emails. Journaling is and has been in active use since
                2007, and all inbound, outbound, and in-system email communications have been
                preserved and are not at risk of deletion due to normal document retention
                practices. Out of an abundance of caution, a copy of the latest email back-up,
                which was performed two months ago, shall be copied and stored at a secured
                location.
             b. The file server used by Debtor was backed up approximately one week ago. A
                copy of this backup shall be created and stored on a portable hard drive at a
                secured location.
             c. The Sharepoint server used by Debtor was backed up approximately one week
                ago. A copy of this backup shall be created in a format that maintains all
                potentially relevant information and stored at a secured location.
             d. The Oracle E-Business Suite (EBS) server used by Debtor was backed up one
                week ago. A copy of this backup shall be created in a format and stored at a
                secured location.
             e. The Advent Geneva accounting system used by Debtor was backed up
                approximately one week ago. Upon reasonable notice, the Committee may
                submit search criteria to Debtor to run searches in Advent Geneva. Subject to
                Debtor’s rights to assert objections as provided by Part G herein, Debtor will
                provide the data resulting from such agreed searches pursuant to Part F herein.
             f. The Siepe Database (data warehouse) used by Debtor was backed up
                approximately one week ago. A copy of this backup shall be created in a format
                and stored at a secured location.
             g. For the Box account used by Debtor, to the extent routine data retention practices
                may result in file deletion, they shall be suspended pending further discussion
                with the Committee concerning the relevance of such data. Users of the Box
                account who have the ability to delete files shall be notified of the obligation to
                suspend deletion of any data stored in Box.
             h. Bloomberg data is archived for five years. Debtor shall work with Bloomberg
                client services to preserve a copy of all such archived material, which shall be
                stored at a secured location, or otherwise extend the backup window in which
                Bloomberg preserves the data by reasonable time to be agreed by the parties.




  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4545
                                                                          Page of 62
                                                                                  of 62



                     i. Files may be saved locally on laptops/work computers used by employees of
                        Debtor. This practice is discouraged, but may result in the creation of relevant
                        ESI on local systems in a manner that will not be replicated elsewhere. Debtor
                        shall therefore cease the deletion of data (i.e., wiping) of any employee-assigned
                        computer hard drives, such as for departing employees. Debtor shall furthermore
                        instruct current employees not to delete files stored locally on their assigned
                        computers.

       D. Not Reasonably Accessible Documents
             a. Absent an order from the Court upon a showing of good cause, a Party from
                whom ESI has been requested shall not be required to search for responsive ESI
                from sources that are not reasonably accessible without undue burden or cost.
                The following types of data stores are presumed to be inaccessible and are not
                subject to discovery, and need not be collected or preserved, absent a
                particularized need for the data as established by the facts and legal issues of the
                case:
                     i. Deleted, slack, fragmented, or other data only accessible by forensics;
                    ii. Random access memory (RAM), temporary files, or other ephemeral data
                        that are difficult to preserve without disabling the operating system; and
                   iii. On-line access data such as temporary internet files, history, cache,
                        cookies, and the like.
             b. To conduct collections in a focused and efficient manner, the Parties also agree to
                exclude the following file types from collection: Standard system file extensions
                including, but not limited to, BIN, CAB, CHK, CLASS, COD, COM, DLL DRV,
                EXE, INF, INI, JAVA, LIB, LOG, SYS and TMP and other file extensions and
                directories that likely do not contain user generated content such as files identified
                by hash value when compared to the National Software Reference Library
                reference data set (RDS Hash), a sub-project of the National Institute of Standards
                and Technology (“NIST”), of known traceable system and application files. This
                process is commonly referred to as “De-NISTing.”

       E. Collection and Search Methodology
             a. Searches for emails in Debtor’s custody shall be conducted by DSI on Debtor’s
                 Veritas Enterprise Vault storage using an unrestricted account at the earliest
                 opportunity, but in no event later than seven (7) days after the Committee requests
                 ESI from the Debtor. DSI shall use an add-on component called Discovery
                 Assistant, which enables searches based on email properties, such as senders,
                 recipients, and dates. Discovery Assistant also permits text searching of email
                 contents and the contents of electronic file attachments, although not pictures of
                 text (e.g., scanned PDFs). Debtor did not employ employee message or file
                 encryption that would prevent reasonable operation of the Discovery Assistant
                 search capabilities.
             b. The results of email searches shall be produced to the Committee pursuant to Part
                 F below, subject to completion of any review for privilege or other purposes
                 contemplated by this Agreement.




  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4646
                                                                          Page of 62
                                                                                  of 62



                     c. A snapshot copy of Debtor databases (Oracle, Siepe) shall be created in a format
                        to be specified later by agreement with the Committee per Part (C)(d), (f), above.
                        Prior to any production of responsive data from such a structured database Debtor
                        will first identify the database type and version number, provide the vendor-
                        originated database dictionary, if any, (identifying all tables in the database, their
                        fields, the meaning of those fields, and any interrelation among fields) and any
                        user manuals, or any other documentation describing the structure and/or content
                        of the database, and a list of all reports that can be generated from the database.
                        The list of reports shall be provided in native Excel (.xis or .xlsx) format.
                     d. The Geneva system is highly proprietary and shall not be collected, but the
                        Committee will be given reasonable access to that system per Part C(e), above.
                     e. Debtor and Committee will meet and confer to discuss the scope of any necessary
                        searches on the Box account.
                     f. Debtor file server contents, where requested by the Committee, shall be produced
                        pursuant to Part F below.
                     g. Debtor shall propose a format for producing Sharepoint data. The Committee
                        agrees that it is not necessary to reproduce the interface used by Debtor in the
                        ordinary course of business for Sharepoint.

       F. Format of Documents Produced
             a. Non-database ESI shall be produced as black and white Group 4 TIFF files, with
                a resolution of 300 DPI. Page size shall be 8.5 x 11 inches unless, in the
                reasonable judgment of the Producing Party, a particular item requires a different
                page size, and original document orientation shall be maintained (i.e., portrait to
                portrait and landscape to landscape). A Requesting Party may, in good faith and
                reasonable judgment, request a color copy of a production document if it is
                necessary to convey the relevant and responsive information. Such color copies
                may be produced as single page JPG (JPEG) image files. The Requesting Party
                will bear the costs for color images.
             b. The files shall be accompanied by a metadata load file, in a single standard format
                to be requested by the Receiving Party prior to any production (e.g., Opticon,
                Summation DII, or the like) showing the Bates number of each page, the
                appropriate unitization of the documents, and the entire family range. The Parties
                agree to meet and confer regarding the requested standard format prior to
                production.
             c. The files shall be accompanied by a .DAT text file including the delimited fields
                identified in the Metadata List (below). No Party will have any obligation to
                manually generate information to provide the fields identified in the Metadata
                List.
             d. The Producing Party reserves the right to make hard copy documents available for
                inspection and copying pursuant to Federal Rule of Civil Procedure 34.
             e. In the event that a Party identifies hard copy documents for production, hard copy
                paper documents shall be scanned and will include, to the extent feasible, the
                following fields in the .DAT text file: PRODBEG, PRODEND, PAGECOUNT,
                FULLTEXT, and CUSTODIAN. The Parties agree to share equally in the cost of
                scanning hard copy documents.



  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4747
                                                                          Page of 62
                                                                                  of 62



                     f. For any documents that were scanned from hard copy paper documents, the
                        Parties will produce images of hard copy documents unitized to the extent the
                        original documents appeared to be units in physical form, with attachments
                        following parents, and with information that identifies the holder (or container)
                        structure, to the extent such structure exists and it is reasonable to do so. The
                        Producing Party is not required to OCR (Optical Character Recognition) hard
                        copy documents. If the Receiving Party requests that hard copy documents be
                        OCR’ed, the Receiving Party shall bear the cost of such request, unless the Parties
                        agree to split the cost so that each has an OCR’ed copy of the documents.
                     g. For ESI that the Producing Party produces in TIFF or JPEG format, the Producing
                        Party shall electronically “burn” a legible, unique Bates number onto each page.
                        The Bates number shall, to the extent reasonably possible: (1) identify the
                        Producing Party; (2) maintain a constant length of nine numeric digits (including
                        0-padding) across the entire production; (3) contain only alphanumeric characters,
                        no special characters or embedded spaces; and (4) be sequential within a given
                        document. If the Bates number conceals, interferes with, or otherwise obscures
                        any information from the source document, the Producing Party, at the request of
                        the Receiving Party, shall produce a copy that is not obscured.
                     h. For ESI that the Producing Party produces in TIFF format, if the Producing Party
                        is producing the ESI subject to a claim that it is protected from disclosure under
                        any confidentiality order entered in this matter, the Producing Party shall
                        electronically “burn” the appropriate confidentiality designation onto each page of
                        the document. If the designation conceals, interferes with, or otherwise obscures
                        any information from the source document, the Producing Party, at the request of
                        the Receiving Party, shall produce a copy that is not obscured.
                     i. The Parties agree to produce e-mail families intact absent a privilege or work
                        product claim, so long as each document contains responsive information; for all
                        documents that contain a responsive, non-privileged attachment, the following
                        fields will be produced (if available) as part of the metadata load file to indicate
                        the parent child or parent/sibling relationship:
                                i. Production Bates begin
                                ii. Production Bates end
                                iii. Production Bates begin attachment
                                iv. Production Bates end attachment
                        Notwithstanding the aforementioned, all parties acknowledge that Debtor’s
                        Veritas Enterprise Vault system does not have the ability to search for the family
                        members of responsive documents, and that Debtor does not have an obligation to
                        manually search for non-responsive family members of otherwise responsive
                        documents.
                     j. Unless otherwise agreed, all dynamic date and time fields, where such fields are
                        processed to contain a value, and all metadata pertaining to dates and times, will
                        be standardized to Universal Coordinated Time (UTC) or Universal Coordinated
                        Time + 1 (UTC+1) [TBD]. The Parties understand and acknowledge that such
                        standardization affects only dynamic fields and metadata values and does not
                        affect, among other things, dates and times that are hard-coded text within a file.
                        Dates and times that are hard-coded text within a file (for example, in an email



  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4848
                                                                          Page of 62
                                                                                  of 62



                        thread, dates and times of earlier messages that were converted to body text when
                        subsequently replied to or forwarded; and in any file type, dates and times that are
                        typed as such by users) will be produced as part of the document text in
                        accordance with the provisions herein.
                     k. Excel spreadsheets shall be produced in native application format, unless
                        redactions are required. The Producing Party will make reasonable efforts to
                        provide a TIFF image of a slip sheet with the Bates number of documents
                        produced natively in its production. The corresponding native file shall be named
                        by using the same Bates number identified on the placeholder TIFF image. Any
                        Excel spreadsheet that requires redaction will be produced in TIFF format only.
                        Certain types of databases are dynamic in nature and may contain information that
                        is irrelevant. These files are sometimes large and would, if rendered to TIFF
                        images completely, produce thousands of pages that would have little utility to a
                        reviewer without the associated database.
                     l. To the extent information from a structured data repository, such as a database, is
                        requested, responsive information will be produced via a report or export of such
                        data to an appropriate program that is agreeable to the requesting Party. The
                        Parties agree to meet and confer before such data is exported.

       G. Production Format Shall Not Alter Authenticity, Admissibility, or Privilege Status
             a. No Party shall object that ESI produced pursuant to this Protocol is not authentic
                by virtue of the ESI having been converted to TIFF. The Parties otherwise reserve
                all rights regarding their ability to object to the authenticity of documents.
             b. Nothing in this Protocol shall be construed to affect in any way the rights of any
                Party to make any objection as to the production, discoverability, admissibility, or
                confidentiality of documents and ESI.
             c. Nothing in this Protocol shall constitute a waiver by any Party of any claim or
                privilege or other protection from discovery.
             d. Nothing in this Protocol shall be interpreted to in any way limit a Producing
                Parties right and ability to review documents for responsiveness prior to
                production.
             e. Nothing in the Protocol shall require disclosure of irrelevant information or
                relevant information protected by the attorney-client privilege, work-product
                doctrine, or any other applicable privilege or immunity.

  Metadata List
           File Name                      Field Description                 Sample Values
           BegBates                       Bates number for the first page   ABC-0000001
                                          of the document
                     EndBates             Bates number for the last page    ABC-0000002
                                          of the document
                 BegAttach                Bates number for the first page   ABC-0000001
                                          of parent document
                 EndAttach                Bates number for the last page    ABC-0000005
                                          of last attachment
                      Pages               Number of printed pages of the    2


  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 4949
                                                                          Page of 62
                                                                                  of 62



                                document
            Global Custodian    Custodian name produced in       Smith, Jane; Taylor, Michael
                                format: Lastname, Firstname.
              Confidentiality   Indicates if the document has Confidential; Highly Confidential
                                been designated as
                                “Confidential” or “Highly
                                Confidential” pursuant to the
                                applicable Protective Order
                     Redacted   Descriptor for documents that Yes
                                have been redacted: “Yes” for
                                redacted documents; “No” for
                                non-redacted documents
            Email Subject       Subject line of Email or         Text of the subject line
          Document Subject      Subject value of documents       Text of the subject line
              Date Sent         Date email sent                  mm/dd/yyyy
              Time Sent         Time email sent                  hh:mm:ss AM
          Date Last Modified    Date document was last           mm/dd/yyyy
                                modified
          Time Last Modified    Time document was last           hh:mm:ss AM
                                modified
               Date Created     Date document was first created mm/dd/yyyy
                    To          All SMTP address of email        Larry.murphy@email.com
                                recipients, separated by a semi-
                                colon
                      From      All SMTP address of email        Bart.cole@email.com
                                author
                       CC       All SMTP address of email        Jim.James@gmail.com;
                                “CC” recipients, separated by a bjones@yahoo.com
                                semi-colon
                      BCC       All SMTP address of email        mjones@gmail.com
                                “BCC” recipients, separated by
                                a semi-colon
                      Attach    The file name(s) of the          Filename.doc; filename2.doc
                                documents attached to emails or
                                embedded in files. Multiple
                                files should be delimited by a
                                semicolon
                  Title         The Title property of a file.    Title
                 Author         The Author property of a file John Doe
               MessageID        The email message ID
               FILENAME         The original name of the file    C:\My Documents\letter.doc
                                excluding the path
                     DocType    Email, letter, memo, invoice,
                                etc., if available
                 Extension      The file extension               .doc


  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5050
                                                                          Page of 62
                                                                                  of 62



                     FileType   The actual file type of the
                                document (Word, Excel, etc.)
                                regardless of the file extension
                HashValue       MD5 Hash value of original file
                 FilePath       The directory structure of the C:\My Documents\ letter.doc
                                original file.
               PathToNative     The relative path to a produced C:\VOL001\BATES000000001.xls
                                native document
                PathToText      The relative path to the         C:\VOL001\BATES000000001.txt
                                accompanying text file
                     Volume     The production number or
                                reference from the production
             Other Custodian    To the extent global
                                deduplication is used, the field
                                indicates the other custodians
                                who also were in possession of
                                the document at the time of
                                collection




  ACTIVE 252191584
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5151
                                                                          Page of 62
                                                                                  of 62




                                       Exhibit D

                                Reporting Requirements
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5252
                                                                          Page of 62
                                                                                  of 62



  I.    Definitions
        A.     “Court” means the United States Bankruptcy Court for the Northern District of
               Texas.
        B.     “NAV” means (A) with respect to an entity that is not a CLO, the value of such
               entity’s assets less the value of its liabilities calculated as of the month end prior
               to any Transaction; and (B) with respect to a CLO, the CLO’s gross assets less
               expenses calculated as of the quarter end prior to any Transaction.
        C.     “Non-Discretionary Account” means an account that is managed by the Debtor
               pursuant to the terms of an agreement providing, among other things, that the
               ultimate investment discretion does not rest with the Debtor but with the entity
               whose assets are being managed through the account.
        D.     “Related Entity” means collectively (A)(i) any non-publicly traded third party in
               which Mr. Dondero, Mr. Okada, or Mr. Grant Scott, or Mr. John Honis (with
               respect to Messrs. Okada, Scott and Honis, only to the extent known by the
               Debtor) has any direct or indirect economic or ownership interest, including as a
               beneficiary of a trust; (ii) any entity controlled directly or indirectly by Mr.
               Dondero, Mr. Okada, Mr. Grant Scott, or Mr. John Honis (with respect to Messrs.
               Okada, Scott and Honis, only to the extent known by the Debtor); (iii) MGM
               Holdings, Inc.; (iv) any publicly traded company with respect to which the Debtor
               or any Related Entity has filed a Form 13D or Form 13G; (v) any relative (as
               defined in Section 101 of the Bankruptcy Code) of Mr. Dondero or Mr. Okada
               each solely to the extent reasonably knowable by the Debtor; (vi) the Hunter
               Mountain Investment Trust and Dugaboy Investment Trust; (vii) any entity or
               person that is an insider of the Debtor under Section 101(31) the Bankruptcy
               Code, including any “non-statutory” insider; and (viii) to the extent not included
               in (A)(i)-(vii), any entity included in the listing of related entities in Schedule B
               hereto (the “Related Entities Listing”); and (B) the following Transactions,
               (x) any intercompany Transactions with certain affiliates referred to in paragraphs
               16.a through 16.e of the Debtor’s cash management motion [Del. Docket No. 7];
               and (y) any Transactions with Charitable DAF Fund, L.P. (provided, however,
               that additional parties may be added to this subclause (y) with the mutual consent
               of the Debtor and the Committee, such consent not to be unreasonably withheld).
        E.     “Stage 1” means the time period from the date of execution of a term sheet
               incorporating the protocols contained below the (“Term Sheet”) by all applicable
               parties until approval of the Term Sheet by the Court.
        F.     “Stage 2” means the date from the appointment of a Board of Independent
               Directors at Strand Advisors, Inc. until 45 days after such appointment, such
               appointment being effective upon Court approval.
        G.     “Stage 3” means any date after Stage 2 while there is a Board of Independent
               Directors at Strand Advisors, Inc.
        H.     “Transaction” means (i) any purchase, sale, or exchange of assets, (ii) any lending
               or borrowing of money, including the direct payment of any obligations of
               another entity, (iii) the satisfaction of any capital call or other contractual


                                                 1
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5353
                                                                          Page of 62
                                                                                  of 62



               requirement to pay money, including the satisfaction of any redemption requests,
               (iv) funding of affiliates and (v) the creation of any lien or encumbrance.
        I.     "Ordinary Course Transaction” means any transaction with any third party which
               is not a Related Entity and that would otherwise constitute an “ordinary course
               transaction” under section 363(c) of the Bankruptcy Code.
        J.     “Notice” means notification or communication in a written format and shall
               include supporting documents necessary to evaluate the propriety of the proposed
               transaction.
  II.   Transactions involving the (i) assets held directly on the Debtor’s balance sheet or
        the balance sheet of the Debtor’s wholly-owned subsidiaries, including Jefferies
        Prime Account, and (ii) the Highland Select Equity Fund, L.P., Highland Multi
        Strategy Credit Fund, L.P., and Highland Restoration Capital Partners
        A.     Covered Entities: N/A (See entities above).
        B.     Operating Requirements
               1.     Ordinary Course Transactions do not require Court approval (All Stages).
                      a)     Stage 1 and Stage 2: ordinary course determined by the CRO.
                      b)     Stage 3: ordinary course determined by the Debtor.
               2.     Related Entity Transactions
                      a)     Stage 1 and Stage 2: Transactions with Related Entities require
                             prior approval of CRO and five business days advance notice to
                             the Committee and if the Committee objects, the burden is on the
                             Debtor to seek Court approval, which the Committee agrees may
                             be sought on an expedited basis.
                      b)     Stage 3:
                             (1)    Transactions with Related Entities greater than $1,000,000
                                    (either individually or in the aggregate basis on a rolling 30
                                    day period) require five business days advance notice to the
                                    Committee and if the Committee objects, the burden is on
                                    the Debtor to seek Court approval, which the Committee
                                    agrees may be sought on an expedited basis.
                             (2)    Transactions with Related Entities greater than $2,000,000
                                    (either individually or in the aggregate basis on a rolling 30
                                    day period) require Court approval, which the Committee
                                    agrees may be sought on an expedited basis.
               3.     Third Party Transactions (All Stages)
                      a)     Except as set forth in (b) and (c) below, Transactions in excess of
                             $2,000,000 (either individually or in the aggregate basis on a
                             rolling 30 day period) require three business days advance notice
                             to Committee and if the Committee objects, the burden is on the



                                               2
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5454
                                                                          Page of 62
                                                                                  of 62



                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      The Debtor may satisfy any redemption requests from entities that
                                    are not Related Entities without advance notice so long as the
                                    Debtor provides notice of such Transactions to the Committee as
                                    soon as reasonably practicable. The Debtor will provide the
                                    Committee with five business days advance notice of any
                                    redemption requests made by and payable to a Related Entity, and
                                    if the Committee objects, the burden is on the Debtor to seek Court
                                    approval, which the Committee agrees may be sought on an
                                    expedited basis.
                            c)      The Debtor may satisfy margin calls and short covers without
                                    providing the Committee advance notice if the exigencies do not
                                    allow advance notice so long as the Debtor provides notice of such
                                    Transactions to the Committee as soon as reasonably practicable.
          C.       Weekly Reporting: The Debtor will provide the Committee with weekly reports
                   showing all Transactions under this category.
  III.    Transactions involving entities the Debtor manages and in which the Debtor holds a
          direct or indirect interest (other than the entities discussed in Section I above)
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include
                   all entities the Debtor manages and in which the Debtor holds a direct or indirect
                   interest (other than the entities discussed in Section I above).1
          B.       Operating Requirements
                   1.       Ordinary Course Transactions do not require Court approval (All Stages).
                            a)      Stage 1 and Stage 2: ordinary course determined by the CRO.
                            b)      Stage 3: ordinary course determined by the Debtor.
                   2.       Related Entity Transactions
                            a)      Stage 1 and Stage 2: Transactions with Related Entities require
                                    prior approval of CRO and five business days advance notice to
                                    the Committee and if the Committee objects, the burden is on the
                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      Stage 3:
                                    (1)      Transactions with Related Entities greater than $1,000,000
                                             (either individually or in the aggregate basis on a rolling 30
                                             day period) require five business days advance notice to the
                                             Committee and if the Committee objects, the burden is on

  1
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         3
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5555
                                                                          Page of 62
                                                                                  of 62



                                             the Debtor to seek Court approval, which the Committee
                                             agrees may be sought on an expedited basis.
                                    (2)      Transactions with Related Entities greater than $2,000,000
                                             (either individually or in the aggregate basis on a rolling 30
                                             day period) require Court approval, which the Committee
                                             agrees may be sought on an expedited basis.
                   3.       Third Party Transactions (All Stages)
                            a)      Except as set forth in (b) and (c) below, Transactions in excess of
                                    $2,000,000 (either individually or in the aggregate basis on a
                                    rolling 30 day period) require three business days advance notice
                                    to Committee and if the Committee objects, the burden is on the
                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      The Debtor may satisfy any redemption requests from entities that
                                    are not Related Entities without advance notice so long as the
                                    Debtor provides notice of such Transactions to the Committee as
                                    soon as reasonably practicable. The Debtor will provide the
                                    Committee with five business days advance notice of any
                                    redemption requests made by and payable to a Related Entity, and
                                    if the Committee objects, the burden is on the Debtor to seek Court
                                    approval, which the Committee agrees may be sought on an
                                    expedited basis.
                            c)      The Debtor may satisfy margin calls and short covers without
                                    providing the Committee advance notice if the exigencies do not
                                    allow advance notice so long as the Debtor provides notice of such
                                    Transactions to the Committee as soon as reasonably practicable.
          C.       Weekly Reporting: The Debtor will provide the Committee with weekly reports
                   showing all Transactions under this category.
  IV.     Transactions involving entities that the Debtor manages but in which the Debtor
          does not hold a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include
                   all entities that the Debtor manages but in which the Debtor does not hold a direct
                   or indirect interest.2
          B.       Operating Requirements
                   1.       Ordinary Course Transactions do not require Court approval (All Stages).
                            a)      Stage 1 and Stage 2: ordinary course determined by the CRO.
                            b)      Stage 3: ordinary course determined by the Debtor.


  2
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         4
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5656
                                                                          Page of 62
                                                                                  of 62



               2.    Related Entity Transactions
                     a)     Stage 1 and Stage 2: Transactions with Related Entities require
                            prior approval of CRO and five business days advance notice to
                            the Committee and if the Committee objects, the burden is on the
                            Debtor to seek Court approval, which the Committee agrees may
                            be sought on an expedited basis.
                     b)     Stage 3:
                            (1)    Transactions with Related Entities greater than $1,000,000
                                   (either individually or in the aggregate basis on a rolling 30
                                   day period) require five business days advance notice to the
                                   Committee and if the Committee objects, the burden is on
                                   the Debtor to seek Court approval, which the Committee
                                   agrees may be sought on an expedited basis.
                            (2)    Transactions with Related Entities greater than $2,000,000
                                   (either individually or in the aggregate basis on a rolling 30
                                   day period) require Court approval, which the Committee
                                   agrees may be sought on an expedited basis.
               3.    Third Party Transactions (All Stages):
                     a)     Except as set forth in (b) and (c) below, any Transaction that
                            decreases the NAV of an entity managed by the Debtor in excess
                            of the greater of (i) 10% of NAV or (ii) $3,000,000 requires five
                            business days advance notice to Committee and if the Committee
                            objects, the burden is on the Debtor to seek Court approval, which
                            the Committee agrees may be sought on an expedited basis.
                     b)     The Debtor may satisfy any redemption requests from entities that
                            are not Related Entities without advance notice so long as the
                            Debtor provides notice of such Transactions to the Committee as
                            soon as reasonably practicable. The Debtor will provide the
                            Committee with five business days advance notice of any
                            redemption requests made by and payable to a Related Entity, and
                            if the Committee objects, the burden is on the Debtor to seek Court
                            approval, which the Committee agrees may be sought on an
                            expedited basis.
                     c)     The Debtor may take such steps as may be reasonably necessary to
                            winddown any managed entity and make distributions as may be
                            required in connection with such winddown to any required
                            parties. The Debtor will provide the Committee with five business
                            days advance notice of any distributions to be made to a Related
                            Entity, and if the Committee objects, the burden is on the Debtor to
                            seek Court approval, which the Committee agrees may be sought
                            on an expedited basis.
        C.     Weekly Reporting: The Debtor will provide the Committee with weekly reports
               showing all Transactions under this category.


                                              5
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5757
                                                                          Page of 62
                                                                                  of 62



  V.      Transactions involving entities that the Debtor does not manage but in which the
          Debtor holds a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   entities that the Debtor does not manage but in which the Debtor holds a direct or
                   indirect interest.3
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.
  VI.     Transactions involving entities that the Debtor does not manage and in which the
          Debtor does not hold a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   entities that the Debtor does not manage and in which the Debtor does not hold a
                   direct or indirect interest.4
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.
  VII.    Transactions involving Non-Discretionary Accounts
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   non-discretionary accounts.5
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.




  3
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.
  4
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.
  5
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         6
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5858
                                                                          Page of 62
                                                                                  of 62



  VIII. Additional Reporting Requirements – All Stages (to the extent applicable)
        A.     DSI will provide detailed lists and descriptions of internal financial and
               operational controls being applied on a daily basis for a full understanding by the
               Committee and its professional advisors three (3) business days in advance of the
               hearing on the approval of the Term Sheet and details of proposed amendments to
               said financial and operational controls no later than seven (7) days prior to their
               implementation.
        B.     The Debtor will continue to provide weekly budget to actuals reports referencing
               their 13-week cash flow budget, such reports to be inclusive of all Transactions
               with Related Entities.
  IX.   Shared Services
        A.     The Debtor shall not modify any shared services agreement without approval of
               the CRO and Independent Directors and seven business days’ advance notice to
               counsel for the Committee.
        B.     The Debtor may otherwise continue satisfying its obligations under the shared
               services agreements.
  X.    Representations and Warranties
        A.     The Debtor represents that the Related Entities Listing included as Schedule B
               attached hereto lists all known persons and entities other than natural persons
               included in the definitions of Related Entities covered by Section I.D parts A(i)-
               (vii) above at the time of the execution of the Term Sheet.
        B.     The Debtor represents that the list included as Schedule C attached hereto lists all
               known natural persons included in the definitions of Related Entities covered by
               Section I.D parts A(i)-(vii) above at the time of the execution of the Term Sheet.
        C.     The Debtor represents that, if at any time the Debtor becomes aware of any
               person or entity, including natural persons, meeting the definition of Related
               Entities covered by Section I.D parts A(1)-(vii) above that is not included in the
               Related Entities Listing or Schedule C, the Debtor shall update the Related
               Entities Listing or Schedule C, as appropriate, to include such entity or person and
               shall give notice to the Committee thereof.




                                                7
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 5959
                                                                          Page of 62
                                                                                  of 62



                                                  Schedule A6
  Entities the Debtor manages and in which the Debtor holds a direct or indirect interest
            1. Highland CLO Funding, Ltd. (0.63% Ownership Interest)
            2. Dynamic Income Fund (0.26% Ownership Interest)
  Entities that the Debtor manages but in which the Debtor does not hold a direct or indirect
  interest
            1.   Highland Prometheus Master Fund L.P.
            2.   NexAnnuity Life Insurance Company
            3.   PensionDanmark
            4.   Highland Argentina Regional Opportunity Fund
            5.   Longhorn A
            6.   Longhorn B
            7.   Collateralized Loan Obligations
                 a) Rockwall II CDO Ltd.
                 b) Grayson CLO Ltd.
                 c) Eastland CLO Ltd.
                 d) Westchester CLO, Ltd.
                 e) Brentwood CLO Ltd.
                 f) Greenbriar CLO Ltd.
                 g) Highland Park CDO Ltd.
                 h) Liberty CLO Ltd.
                 i) Gleneagles CLO Ltd.
                 j) Stratford CLO Ltd.
                 k) Jasper CLO Ltd.
                 l) Rockwall DCO Ltd.
                 m) Red River CLO Ltd.
                 n) Hi V CLO Ltd.
                 o) Valhalla CLO Ltd.
                 p) Aberdeen CLO Ltd.
                 q) South Fork CLO Ltd.
                 r) Legacy CLO Ltd.
                 s) Pam Capital
                 t) Pamco Cayman
  Entities that the Debtor does not manage but in which the Debtor holds a direct or indirect
  interest
            1.   Highland Opportunistic Credit Fund
            2.   Highland Healthcare Opportunities Fund f/k/a Highland Long/Short Healthcare Fund
            3.   NexPoint Real Estate Strategies Fund
            4.   Highland Merger Arbitrage Fund
            5.   NexPoint Strategic Opportunities Fund
            6.   Highland Small Cap Equity Fund
            7.   Highland Global Allocation Fund

  6
      NTD: Schedule A is work in process and may be supplemented or amended.

                                                         8
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 6060
                                                                          Page of 62
                                                                                  of 62



         8. Highland Socially Responsible Equity Fund
         9. Highland Income Fund
         10. Stonebridge-Highland Healthcare Private Equity Fund (“Korean Fund”)
         11. SE Multifamily, LLC
  Entities that the Debtor does not manage and in which the Debtor does not hold a direct or
  indirect interest
         1. The Dugaboy Investment Trust
         2. NexPoint Capital LLC
         3. NexPoint Capital, Inc.
         4. Highland IBoxx Senior Loan ETF
         5. Highland Long/Short Equity Fund
         6. Highland Energy MLP Fund
         7. Highland Fixed Income Fund
         8. Highland Total Return Fund
         9. NexPoint Advisors, L.P.
         10. Highland Capital Management Services, Inc.
         11. Highland Capital Management Fund Advisors L.P.
         12. ACIS CLO Management LLC
         13. Governance RE Ltd
         14. PCMG Trading Partners XXIII LP
         15. NexPoint Real Estate Partners, LLC f/k/a HCRE Partners LLC
         16. NexPoint Real Estate Advisors II LP
         17. NexPoint Healthcare Opportunities Fund
         18. NexPoint Securities
         19. Highland Diversified Credit Fund
         20. BB Votorantim Highland Infrastructure LLC
         21. ACIS CLO 2017 Ltd.
  Transactions involving Non-Discretionary Accounts
         1. NexBank SSB Account
         2. Charitable DAF Fund LP




                                               9
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 6161
                                                                          Page of 62
                                                                                  of 62



                                                   Schedule B

                               Related Entities Listing (other than natural persons)




                                                        10
  DOCS_NY:39943.15 36027/002
  Case
Case   21-03000-sgj Doc
     19-34054-sgj11 Doc 4-3 Filed
                        354-1     01/06/21
                               Filed 01/14/20Entered 01/06/21
                                               Entered        17:11:40
                                                       01/14/20 09:59:10Page 6262
                                                                          Page of 62
                                                                                  of 62



                                      Schedule C

       1. James Dondero
       2. Mark Okada
       3. Grant Scott
       4. John Honis
       5. Nancy Dondero
       6. Pamela Okada
       7. Thomas Surgent
       8. Scott Ellington
       9. Frank Waterhouse
       10. Lee (Trey) Parker




                                          11
  DOCS_NY:39943.15 36027/002
